EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT
(GARDEN PLACE PORTFOLIO)


THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made this 13th day of
March, 2017 (the “Effective Date”), by and between GAHC4 SW ILLINOIS SENIOR
HOUSING PORTFOLIO, LLC, a Delaware limited liability company (the “Buyer”), and
A&M PROPERTY HOLDING, LLC, an Illinois limited liability company (the “Seller”)
and GARDEN PLACE, LLC, an Illinois limited liability company (the “Operator”).
RECITALS
A.    Seller is the owner of the Real Property Assets (defined below), including
the five (5) facilities located on the real property legally described on
Exhibit A attached hereto. For drafting convenience, Exhibit A establishes for
each Facility a name for that Facility, which name is intended to refer to all
of the Real Property Assets with respect thereto.
B.    Operator, an affiliate of Seller, is the owner of the Operating Assets
(defined below). Operator leases all of the Real Property Assets from Seller
pursuant to that certain Facilities Lease dated June 1, 2015 (the “Existing
Lease”), and is the licensed operator of each of the Facilities (defined below).
Operator also is the owner of certain of the Real Property Assets.
C.    Seller and Operator desire to sell the Real Property Assets to Buyer, and
Buyer desires to purchase the same from Seller and Operator, on and subject to
the terms and conditions set forth in this Agreement.
D.     Operator and CSL-Illinois I, LLC, an Oregon limited liability company
(“New Operator”) have entered into an Operations Transfer Agreement dated the
same date as the Effective Date of this Agreement (the “OTA”) pursuant to which
Operator has agreed to sell the Operating Assets to New Operator, and New
Operator has agreed to purchase the same from Operator, on and subject to the
terms and conditions set forth therein.    
AGREEMENT
FOR AND IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN AND OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, AGREE AS
FOLLOWS:
Section 1.    Terms and Definitions: The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.
(a)    “Applicable Laws” shall mean all federal, state or local laws, rules,
ordinance, regulations, statutes or orders, including those of any Health Care
Regulatory Agency, in effect as of the Effective Date, or as enacted or amended
after the Effective Date through the Effective Time.






--------------------------------------------------------------------------------




(b)    “Broker” collectively shall mean Senior Living Investment Brokerage,
Inc., acting as Seller’s agent.
(c)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur on the Closing Date. The Closing shall be held through
the mail by delivery of the closing documents and other items required for
Closing to the Title Insurer (defined below) on or prior to the Closing Date, or
to such other place or manner as the parties hereto may mutually agree. Title
Insurer shall be permitted to complete Closing based upon receipt of electronic
copies of Closing documents, provided that the party delivering such electronic
copy agrees in writing to provide originals within one (1) business day
following the Closing Date.
(d)    “Closing Date” shall mean the day that is thirty (30) days after the
expiration of the Due Diligence Period (as defined herein), subject to the
satisfaction of the conditions precedent to Closing expressly stated in this
Agreement (such that, if such conditions precedents have not been satisfied or
waived in writing, as of the tenth (10th) day preceding the Closing Date, the
Closing Date will be extended to the tenth (10th) day after the date on which
such conditions are satisfied or waived in writing); and subject further to the
other terms and conditions of this Section. Notwithstanding the preceding
sentence, Buyer, Seller and Operator acknowledge that their respective intention
is that the Closing Date will be on the first day of a calendar month, with the
Closing being effective for accounting purposes as of 12:00:01 a.m. CT on the
Closing Date (the “Effective Time”), such that the Closing Date will be a day of
income and expense to Buyer. Therefore, if the satisfaction or waiver of all
conditions to the Closing (other than those to be performed at the Closing)
occurs prior to ten (10) days preceding the end of a calendar month, the Closing
Date shall be the first day of the following calendar month; and if the
satisfaction or waiver of all conditions to the Closing (other than those to be
performed at the Closing) occurs during the last ten (10) days of a calendar
month, the Closing Date will be on the first day of the second following
calendar month. For example, if the satisfaction or waiver of all conditions to
the Closing (other than those to be performed at the Closing) occurs (i) on
September 10, the Closing Date will be October 1; or (ii) on September 27, the
Closing Date will be November 1.
(e)    “Current Financial Statement” shall mean the Operator’s balance sheet as
of December 31, 2016 and the Operator’s income statement for the twelve (12)
month period ending December 31, 2016.
(f)    “Data Room” shall mean the secure, internet-based data room maintained by
Broker to which Buyer, New Operator and their representatives are given access
containing the Primary Diligence Materials and the Property Diligence Materials.
(g)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and ending on the forty-fifth (45th) day after the Effective Date;
provided, however, that all of the Primary Diligence Materials (as hereinafter
defined) shall have either been delivered to Buyer, made available to Buyer
within the Data Room, or Seller has notified Buyer and New Operator in writing
that such items either do not exist or are not in the control or


2

--------------------------------------------------------------------------------




possession of Seller or Operator within five (5) business days following the
Effective Date; provided, further, that the Due Diligence Period shall be
extended one additional day for each day that Seller does not timely provide the
Primary Diligence Materials or the written notice that such items either do not
exist or are not in the control or possession of Seller or Operator.
(h)    “Earnest Money” shall mean Seven Hundred Thousand and 00/100 Dollars
($700,000.00) (together with all interest accrued thereon). Buyer shall deliver
the Earnest Money into escrow with Title Insurer within three (3) business days
after the execution and delivery by both parties of this Agreement. The Earnest
Money shall be applied as part payment of the Purchase Price at Closing, or
disbursed as agreed upon in accordance with the terms of this Agreement. Upon
the expiration of the Due Diligence Period, all monies on deposit shall become
nonrefundable, except for an uncured default by Seller and/or Operator
hereunder, or the failure of a condition precedent to Buyer’s obligation to
Closing, or as otherwise set forth herein.
(i)    “Effective Time” is defined in the definition of “Closing Date”.
(j)    “Excluded Assets” shall mean all of the following:
(i)    all of Seller’s and Operator’s bank accounts, cash, cash equivalents,
promissory notes, bonds, debentures and securities except to the extent any
portion thereof is subject to the prorations or reconciliation procedures set
forth herein;


(ii)    all replacement and tax escrow reserves, utility deposits and workers
compensation trust assets of Seller and Operator;


(iii)    all prepaid expenses of Seller and Operator, including insurance
prepayments;


(iv)    all accounts receivable of Seller and Operator, including receivables
from any affiliate of Seller and Operator, accounts receivable relating to
Residents’ fees and rents and/or services provided prior to the Effective Time,
regardless of the payor source;


(v)    all refunds or reimbursements of whatever nature or description which
relate to or are attributable to the period prior to the Effective Time and all
deposits, escrowed funds and similar funds;


(vi)    all claims, disputes and litigation, and all amounts of any nature or
description relating thereto, to the extent such dispute, claim or litigation is
related to the period prior to the Effective Time;


(vii)    all rights under any contract, agreement, insurance policy, lease,
commitment, or instrument to which Seller or Operator is a party or by which
Seller or Operator is bound that is not assumed by Buyer or New Operator; and


(viii)    Seller’s and Operator’s organizational documents, minute books


3

--------------------------------------------------------------------------------




and other books and records relating solely to the existence of each of the
entities comprising Seller and Operator as separate legal entities.


(k)    “Facility” shall mean any one of the following facilities operated at a
Property:
(i)    Garden Place Columbia, a 71 unit (41 IL/30 AL) facility located at 480 DD
Road, Columbia, Monroe County, Illinois 62236;


(ii)    Reflection at Garden Place, a 19 unit memory care facility located at
710 S. Main Street, Columbia, Monroe County, Illinois 62236;


(iii)    Garden Place Millstadt, a 34 unit (19 IL/15 AL) facility located at 208
S Kossuth Street, Millstadt, St. Clair County, Illinois 62260;


(iv)    Garden Place of Red Bud, a 38 unit (23 IL/15 AL) facility located at 351
Lockwood Drive, Red Bud, Randolph County, Illinois 62278; and/or


(v)    Garden Place Waterloo, a 67 unit (47 IL/20 AL) facility located at 735
Columbia Avenue, Waterloo, Monroe County, Illinois 62298.


(l)    “Health Care Regulatory Agency” shall mean all agencies, boards,
authorities, bodies, accreditation organizations and governmental authorities
with jurisdiction over Regulatory Approvals.
(m)    “Licenses” shall mean all permits, licenses, participations of the
Facilities in any Third Party Payor programs (including provider numbers,
provider agreements and reimbursement agreements), and other authorizations
issued, required or used in connection with the ownership and operation of the
Facilities, including, without limitation, such licenses, certificates of need
or bed rights and their equivalent (“CON”), and ancillary permits, as are
required for (i) the operations of the Facilities as independent living,
assisted living and/or memory care facilities, or (ii) the operation of any
other businesses or services conducted or provided at the Facilities such as,
without limitation, salon, elevator or pharmacy services.
(n)    “Master Lease” shall mean a master lease agreement to be entered into
between Buyer (or the affiliated assignees of Buyer formed for the purpose of
acquiring title to the Properties, as permitted by the terms of this Agreement)
and New Operator (or an affiliate of the New Operator formed for the purpose of
being the Master Lease tenant) on the Closing Date.
(o)    “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, (i)
is a material adverse change in, or a material adverse effect upon, any of the
financial condition, operations, business or properties of Seller or Operator
which is reasonably likely to result in the inability of Seller and/or Operator
to perform


4

--------------------------------------------------------------------------------




its obligations under this Agreement, or (ii) which affects the physical
condition of and the value of any Facility, individually in excess of $75,000.00
and in the aggregate in excess of $250,000.00.
(p)    “Operating Assets” shall mean all of the following:
(i)    all right, title and interest of Operator in and to all supplies,
inventory, consumables, linens, medical diagnostic equipment, pharmaceutical
products and other medical goods and supplies, perishable and nonperishable food
products used in the operation of the Facilities (collectively, the
“Inventory”);


(ii)    those Contracts that New Operator elects to assume pursuant to the OTA;


(iii)    all residency and/or admission agreements (collectively, the “Residency
Agreements”);


(iv)    all Licenses (expressly excluding the CONs, which are a part of the Real
Property Assets) to the extent Operator’s interest therein is assignable without
violating any Applicable Laws, but in each case only to the extent New Operator
assumes the same pursuant to the OTA;


(v)    all right, title and interest of Operator (or its respective affiliates)
in and to all of the following: any trademarks, trade names, service marks,
fictitious names, trade dress and all variations thereof used in connection with
the operation of the Facilities; all telephone and facsimile numbers relating to
the Facilities (including all “800” numbers) and all e-mail addresses and domain
names associated with the Facilities; all post office box addresses associated
with the Facilities; and all software or other computer programs used in
connection with the operation of the Facilities;


(vi)    to the extent in Operator’s or Operator’s affiliates’ possession, all
books, data and records (including electronic versions thereof) related to the
Facilities, including emails, financial and accounting records, contacts,
calendars, customer lists, referral source lists, regulatory surveys and
reports, incident tracking reports, advertising and marketing materials and
competitive analyses, all policy and procedure manuals (including those used for
the operation of the Facilities), all records and reports (except for such
records and reports where transfer is prohibited by Applicable Laws) relating to
any or all residents residing at the Facilities (collectively, “Residents”), but
only to the extent such Residents are Residents as of the Effective Time
(collectively, “Resident Records”), all Employee Records, but only to the extent
such Employee Records are for Employees who become Transitioned Employees, all
leads regarding prospective Facility Residents and Residents and copies of
Operator’s general ledgers and trial balances, disbursement journals and
records, accounts payable journals and records, cash receipts journals and
records, sales journals and records, payroll journals and records, fixed asset
records, financial statements, and other financial books and records related to
any of the foregoing for the period commencing on January 1, 2017 and ending on
the Closing Date (all of the foregoing collectively, “Books and Records”);




5

--------------------------------------------------------------------------------




(vii)    all right, title and interest of Seller or Operator (or their
respective affiliates) in and to all automobiles, vans, buses or other vehicles
owned by it and used in connection with a Facility (collectively, the
“Vehicles”); and


(viii)    all right, title and interest of Seller or Operator (or their
respective affiliates) in any and all other items of tangible and intangible
personal property used or useful in connection with the use, operation,
management and maintenance of the Facilities, and all goodwill of Operator
associated with the businesses operated at the Facilities (collectively, the
“Business”).


(q)    “Operating Subleases” shall mean the five (5) sublease agreements between
Tenant, as sublandlord, and each of the Operating Subtenants (defined below).
Each Operating Sublease shall be acceptable to Buyer in its reasonable
discretion.
(r)    “Operating Subtenant” shall mean each of the five (5) affiliates of New
Operator formed for the purpose of acquiring certain assets of Operator pursuant
to the OTA, becoming the licensed operator of the respective Facility and being
the subtenant under each Operating Sublease.
(s)    “OTA” shall mean the Operations Transfer Agreement dated the same date as
this Agreement between New Operator and Operator.
(t)    “Other Property Rights” all right, title and interest of Seller in and to
any alleys, strips or gores adjoining the Land, any easements, rights of way or
other interests in, on, under or to, any land, highway, street, road or right of
way, open or proposed, in, under, across, abutting or benefiting the Real
Property, and any pending or future action for condemnation, eminent domain or
similar proceeding, or for any damage to the Real Property by reason of a change
of grade thereof, and all other accessions, appurtenant rights and privileges of
Seller in and to the Real Property and the Improvements.
(u)    “Property” shall refer generally to a Facility and the Real Property
Assets associated therewith and “Properties shall collectively refer to all such
Facilities and Real Property Assets associated therewith.
(v)    “Purchase Price” shall mean the sum of Thirty-One Million Eight Hundred
Thousand and 00/100 Dollars ($31,800,000.00), payable in cash at Closing,
subject to the requirements of the Holdback Agreement (defined below). The
Purchase Price shall be allocated among the Properties as set forth on Schedule
1(v) attached hereto solely for the purpose of computing certain
Property-specific closing costs, and to designate a stipulated consideration to
be referenced in connection with the filing of each Deed (as hereinafter
defined) as required by the law of the jurisdiction in which each Facility is
located. Notwithstanding the foregoing, the Purchase Price shall reduce by Two
Hundred Thousand and 00/100 Dollars ($200,000.00) to Thirty-One Million Six
Hundred Thousand and 00/100 Dollars ($31,600,000.00) if either of the following
occurs at any point prior to Closing: (i) the annualized trailing six (6) month
revenue for the Properties as of the end of any calendar month following the
Effective Date is less than Eight Million Two Hundred Fifty Thousand and 00/100
Dollars


6

--------------------------------------------------------------------------------




($8,250,000.00), as determined based upon Operator’s monthly profit and loss
statements (which shall be certified by an officer of Operator as being true and
correct in all material respects) that Operator shall deliver to Buyer within
twenty (20) days after the end of each calendar month following the Effective
Date; or (ii) the average trailing six (6) month combined census for the
Properties (measured in resident days) as of the last day of any calendar month
following the Effective Date is less than eighty-nine percent (89%) of the
average trailing six (6) month combined census for the Properties as of the
Effective Date.
(w)    “Real Property Assets” shall mean all of the following with respect to
each Facility:
(i)    Seller’s valid and insurable fee simple title and all other rights, title
and interest of Seller in and to the parcels of real property on which the
Facilities are located, such real property being more particularly described on
Exhibit A, together with the Other Property Rights (collectively, the “Land”);
(ii)    Seller’s and Operator’s fee simple title in and to all buildings,
structures, facilities, amenities, driveways, walkways, parking lots and other
improvements located on the Properties owned by Seller and Operator and any
construction in progress, including without limitation, all fixtures, fittings
and components thereof, such as any and all elevators, partitions, ducts,
motors, compressors, and the heating, ventilating, air conditioning, plumbing,
sprinkler, drainage, lighting, gas, electrical and all other systems located
therein (collectively, the “Improvements”, and together with the Land, the “Real
Property”);
(iii)    to the extent in Seller’s or Operator’s (or their affiliates’)
possession or control, all right, title and interest of each of them in and to
the books, records, documents, surveys, reports, drawings, plans,
specifications, diagrams, environmental assessments and other architectural or
engineering work product related to the Real Property Assets, and to the extent
not included in the foregoing, the Property Diligence Materials;
(iv)    all right, title and interest of Seller or Operator in and to the
intangible property used in connection with the foregoing, including, without
limitation, any and all certificates of occupancy and other permits, licenses
and certificates, the CON’s, and, to the extent assignable, all warranties,
guaranties and other assurances of performance pertaining to the Properties, all
surveys, drawings, plans, specifications, diagrams, reports, environmental
assessments and other architectural or engineering work product, (collectively,
the “Intangible Property”).
(v)    all right, title and interest of Seller or Operator (or their respective
affiliates) in and to all furniture, furnishings, equipment (other than medical
diagnostic equipment), computers, machinery, mechanical systems, security and
alarm systems, and nurse call systems (excluding automobiles, vans, buses or
other vehicles, which are included among the Operating Assets) located at the
Facilities owned or operated by them or used in connection therewith
(collectively, the “Tangible Personal Property”).
Real Property Assets hereby expressly excludes (a) the Operating Assets; and (b)
the Excluded


7

--------------------------------------------------------------------------------




Assets.
(x)    “Seller’s or Operator’s Knowledge” shall mean the knowledge, of Brian W.
Mueller or Kathleen A. Asselmeier, which shall include the actual knowledge of
said parties and the knowledge that each would be presumed to have based upon
reasonable inquiry made by each with the administrators of the Facilities.
(y)    “Tenant” shall mean the single, special purpose entity formed to be the
tenant under the Master Lease and the landlord under each of the Operating
Subleases.
(z)    “Third Party Payor” shall mean Medicare, Medicaid, Tricare, Veteran’s
Administration, commercial and private insurers, managed care company, employee
assistance programs, HMOs, preferred provider organizations and any other
governmental, commercial, or other organization which maintains a healthcare
reimbursement program or policy.
(aa)    “Title Insurer” shall mean Chicago Title Insurance Company, whose notice
address shall be as follows, except as may be changed pursuant to the Notice
section herein:
Chicago Title Insurance Company
2828 Routh Street, Suite 800
Dallas, TX 75201
Attn: Shannon Bright
Tel. No.: 214-965-1719
e-mail: brights@ctt.com
(bb)    Seller’s and Operator’s Notice Address shall be as follows, except as
same may be changed pursuant to the Notice section herein:
A&M Property Holding, LLC
Garden Place, LLC
1007 North Main Street
Columbia, IL 62236
Attn: Mr. Brian W. Mueller, Manager
Tel. No.: (618) 281-4516
Fax No.: (618) 281-4545
Email: brian.mueller@heartlandbarge.com


With a required copy to:


Michael F. Flanagan, Esq.
Flanagan & Associates, L.L.C.
7611 State Line Road, Suite 303
Kansas City, MO 64114




8

--------------------------------------------------------------------------------




Tel. No.: (816) 444-0637
Fax No.: (816) 276-0121
Email: MikeFlanagan@MFFLLC.com


(cc)    Buyer’s Notice Address shall be as follows, except as same may be
changed pursuant to the Notice section herein:


c/o Griffin-American Healthcare REIT IV, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, CA 92612
Attn.: Brooks Barton
Email: bbarton@ahinvestors.com


With a required copy to:


Steven A. Kaye, Esq.
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
Fax No.: (404) 873-8101
Email: steven.kaye@agg.com


Section 2.    Proration of Expenses and Payment of Costs and Recording Fees.
Seller, Operator and Buyer agree that all income, revenue and expenses of the
Real Property Assets shall be prorated on a calendar-year basis as of the date
of Closing, such that Seller and Operator receive the income and revenue from
and is responsible for the expenses of the Real Property Assets up to and
including the day preceding the Closing Date, and Buyer receives the income and
revenue from and is responsible for the expenses of the Real Property Assets on
and after the Closing Date, including without limitation all utility charges,
real estate taxes, assessments, and any assumed liabilities. If Closing shall
occur before the actual taxes and special assessments payable during such year
are known, the apportionment of taxes shall be upon the basis of taxes for the
Property payable during the immediately preceding year, provided that, if the
taxes and special assessments payable during the year in which Closing occurs
are thereafter determined to be more or less than the taxes payable during the
preceding year, Seller and Buyer promptly shall adjust the proration of such
taxes and special assessments, and Seller or Buyer, as the case may be, shall
pay to the other any amount required as a result of such adjustment and this
covenant shall not merge with the Deed (as hereinafter defined) delivered
hereunder but shall survive the Closing. Seller shall be responsible for the
payment of all municipal license taxes payable during the calendar year in which
the Closing occurs and corresponding to any period prior to the Closing Date.
Seller shall pay all fees (including defeasance fees), charges and expenses
imposed or assessed in connection with the payoff or prepayment of all loans
secured by a mortgage encumbering the Property. The premium and related charges
for an owner’s title insurance policy, with all standard exceptions deleted, to
be issued to Buyer shall be paid by Seller. The premium and related charges for
a lender’s title insurance policy, together with any endorsements to the owner’s
title insurance policy and


9

--------------------------------------------------------------------------------




lender’s title insurance policy, shall be paid by Buyer. The recording fees
necessary to record the Deeds at the Recorder of Deeds office in the county
where each Property is located shall be paid by Buyer. The transfer tax,
documentary stamp tax, and/or excise tax, if any, payable in connection with the
recording of the Deeds shall be paid by Seller. Buyer shall be responsible for
the cost of its own surveys (including the cost, if any, of any update to
Seller’s existing surveys requested by Buyer), Phase 1 environmental studies and
due diligence investigations or reports. Seller, Operator and Buyer shall be
responsible for their own respective attorney’s fees. Seller and Buyer each
shall pay one-half (1/2) of all escrow and closing fees charged by the Title
Insurer.
Section 3.    Sale of Property. Seller and Operator hereby agree to sell,
transfer and convey to Buyer the Real Property Assets owned by them, and Buyer
hereby agrees to purchase and accept the same from Seller and Operator, on and
subject to the other terms and conditions set forth in this Agreement.
Section 4.    Payment of Purchase Price. Buyer shall pay the Purchase Price,
subject to the Closing adjustments expressly allocated under the terms of this
Agreement, in accordance with all the terms and conditions of this Agreement.
Title Insurer shall pay the Earnest Money to Seller, and Buyer shall receive a
credit for such payment. Buyer shall pay the Purchase Price by wire transfer of
immediately available federal funds to the Title Insurer no later than the
morning of Closing, and Title Insurer shall disburse all funds it receives from
the parties in connection with the Closing. Each Deed (and/or, if required by
Buyer, each local governmental transfer consideration certificate filed
therewith) will contain language stating that the Real Property conveyed thereby
is part of a multi-property transaction, and that the consideration referenced
thereon is solely for the purpose of calculating certain transaction costs (e.g.
title insurance and similar costs). Seller, Operator and Buyer agree to file
federal, state and local tax returns based on each party’s own determination of
the proper allocations of the Purchase Price, each bearing its own consequences
of any discrepancies.
At the Closing, a portion of the Purchase Price in the amount of Six Hundred
Thirty-Six Thousand and 00/100 Dollars ($636,000.00) will be paid into an escrow
account to be established with Title Insurer. The use of such funds shall be
restricted for the twelve (12) month period following the Closing Date as a
source of funds to satisfy any obligation of Seller and/or Operator arising
under this Agreement or the OTA and surviving the Closing and the delivery of
the Deeds and other Closing documents (the “Buyer Indemnified Losses”) made by
any Buyer and New Operator (the “Indemnity Holdback”) on a separate and several
basis among the Facilities. Upon the one hundred eightieth (180th) day following
the Closing Date, twenty-five percent (25%) of the Indemnity Holdback (less the
amount of any respective Buyer Indemnified Losses that are outstanding and
unresolved as of said date) will be thereupon distributed to or as directed by
Seller upon receipt of Seller’s written request. Upon the expiration of the
twelve (12) full calendar month period after the Closing Date, the balance of
the Indemnity Holdback, if any, less the amount of any respective Buyer
Indemnified Losses against the remaining balance of the respective Indemnity
Holdback that are outstanding and unresolved as of said anniversary of the
Closing, will be thereupon distributed to or as directed by Seller. The
conditions for the distribution or forfeiture of the respective Indemnity
Holdback are more


10

--------------------------------------------------------------------------------




particularly set forth in that certain Indemnity Holdback Agreement executed and
delivered by Seller, Operator, Buyer (or its assignee under this Agreement) and
New Operator (or its assignee under the OTA, and collectively with Buyer or said
assignee of Buyer, the “Buyer Indemnified Parties”) at the Closing, in the form
to be agreed upon by said parties prior to the expiration of the Due Diligence
Period (the “Indemnity Holdback Agreement”). The Indemnity Holdback shall be
exclusive of any other right or remedy any of the Buyer Indemnified Parties may
have with respect to the Buyer Indemnified Losses, whether under this Agreement,
at law or in equity. To the extent required under Section 7.7, Seller hereby
agrees that to the extent the Buyer Indemnified Losses exceed the amount of the
Indemnity Holdback then in existence, Seller will be liable for all such Buyer
Indemnified Losses.
Section 5.    Title. At Closing, Seller agrees to convey to Buyer fee simple
marketable title to the Real Property by special warranty deeds (each a “Deed”
and collectively, the “Deeds”) in form and substance reasonably acceptable to
Buyer, free and clear of all liens, defects of title, conditions, easements,
restrictions, and encumbrances of record except for (i) taxes for the current
year and subsequent years not yet due and payable (subject to apportionment as
provided elsewhere in this Agreement); (ii) existing zoning laws, ordinances and
regulations and other laws, ordinances and regulations respecting the use,
occupancy and operation of the Property; and (iii) other conditions, easements,
restrictions, and encumbrances of record and exceptions set forth in the Title
Report (as defined below) or on a survey of the Real Property, or as identified
by Buyer as an Objection (as defined in Section 6(a)) and which Seller does not
agree to cure under Section 6(a) herein and in which Buyer waives as an
Objection pursuant to said Section 6(a) (collectively, the “Permitted
Exceptions”). At Closing, Seller and Operator agree to convey the other Real
Property Assets to Buyer free and clear of all liens, defects of title,
conditions, restrictions and encumbrances of record. At Closing, Operator agrees
to convey the Operating Assets to New Operator in accordance with the terms and
conditions of the OTA.
Section 6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Title Examination. Buyer shall order a title report or commitment for
title insurance (the “Title Report”) from the Title Insurer promptly after the
Effective Date. Seller shall deliver copies of the most recently available ALTA
surveys which are in Seller’s possession if any, within two (2) business days
after the Effective Date. Buyer shall have the right to have such surveys
updated and revised to incorporate Buyer’s survey requirements. Before the
expiration of the Due Diligence Period, Buyer shall furnish to Seller copies of
Buyer’s Title Reports and surveys as and when received, together with a
statement specifying any defects in title and/or the survey (the “Objections”).
Seller shall notify Buyer within ten (10) days after receipt of the Objections
whether Seller will undertake to cure the Objections. If Seller does not timely
respond within said ten (10) day period, Seller shall be deemed to have elected
to not cure the Objections. If Seller does not agree (or is deemed to not agree)
to cure the Objections, Buyer shall have the right, by notice given to Seller
and Title Insurer within ten (10) days after receipt of Seller’s notice (or
within ten (10) days of the expiration of Seller’s ten (10) day response period,
if Seller does not respond), either to (a) waive the Objections and close title
without abatement or reduction of the Purchase Price, or (b) terminate this
Agreement and obtain


11

--------------------------------------------------------------------------------




a refund of the Earnest Money. If Buyer fails to timely deliver the Objections
to Seller within the Due Diligence Period, then Buyer shall be deemed to have
elected to waive its right to make Objections. If Buyer elects to terminate this
Agreement by notice given to Seller or is deemed to have terminated this
Agreement, the Earnest Money shall be immediately returned to Buyer, and upon
such return, except as expressly provided herein, this Agreement and all rights
and obligations of the respective parties hereunder shall be null and void, with
each party to bear its own respective fees, costs and expenses incurred in
connection with this transaction through the termination date. Notwithstanding
the foregoing, Seller shall be solely responsible for the payment or other
satisfaction and discharge of record at or before the Closing of all liens and
encumbrances against the Property and objected to by Buyer which can be removed
by the payment of a fixed and ascertainable sum of money. In the event Seller
fails or refuses to cure monetary liens or encumbrances against the Property,
Buyer may, but is not obligated to, elect to satisfy such monetary liens or
encumbrances and deduct the costs of the cure from the Purchase Price.
Notwithstanding any provision of this Agreement to the contrary, following the,
Effective Date of this Agreement, Seller and Operator shall not create, place,
grant, convey, or otherwise voluntarily cause or otherwise consent to any liens,
encumbrances or restrictions affecting the Properties, or any part thereof, to
be created, suffered to be placed or recorded against the title to the
Properties, nor will Seller or Operator during said period convey any interest
in the Property to anyone other than Buyer without Buyer’s prior written
consent, which consent Buyer may withhold in its absolute discretion. At
Closing, Seller will cause the Real Property to be released or otherwise
discharged from any lien securing the payment of a sum certain which has been
voluntarily created by, or with the consent of, Seller or will bond over said
lien to the reasonable satisfaction of Buyer and Buyer’s title insurance company
sufficient to cause said company to insure over said lien.
Any exceptions to title to the Land that arise between the Effective Date of the
title commitment obtained by Buyer and the Closing are referred to herein as
“New Defects.” Buyer may notify Seller in writing (the “Gap Notice”) of any New
Defect (a) raised by the Title Insurer between the Effective Date of the Title
Commitment and the Closing (the “Gap”), and (b) not otherwise known to Buyer
prior to the Effective Date of the Title Commitment; provided that Buyer must
notify Seller of such objection to title within two (2) business days of being
made aware of the existence of such exceptions. If Buyer timely sends a Gap
Notice to Seller, Buyer and Seller shall have the same rights and obligations
with respect to such notice as exist in Section 5(a) of this Agreement with
respect to the Objection Notice.
(b)    Examination. Within three (3) business days following the Effective Date,
Seller and Operator shall provide to Buyer or shall upload to the Data Room
copies of the following documents and materials pertaining to the Properties to
the extent within Seller’s or Operator’s possession or readily obtainable by
them: (i) all items specified on Exhibit B attached hereto (the “Primary
Diligence Materials”). Additionally, promptly following the Effective Date,
Seller and Operator shall upload to the Data Room all of the following to the
extent not duplicative of the Primary Diligence Materials to the extent within
Seller’s or Operator’s possession or readily obtainable by them (the “Additional
Diligence Materials”, the “Property


12

--------------------------------------------------------------------------------




Diligence Materials”): and all contracts, subcontracts or agreements affecting
the Properties (the “Contracts”); title commitments/policies; copies of title
exception documents; ALTA surveys; site plans and specifications; architectural
plans, environmental/hazardous material reports, records, studies, inspections,
assessments, investigations, sampling results and analyses; environmental
remediation, monitoring and compliance documentation and permits; environmental
notices of noncompliance, violation and penalty; environmental corrective action
orders and directives, consent orders, settlement agreements, consent agreements
and requests for information; public notices and advertisements regarding the
presence, release or threat of a release of Hazardous Substances (as such term
is defined in Section 11(o) of this Agreement) at, on, under, to, from or about
the Properties; all correspondence to or from a third party or a governmental
agency regarding a query, any claim or demand related to the environmental
condition of the Properties or the presence, release or threat of a release of
any Hazardous Substances at, on, under, to, from or about the Properties;
structural reports; soils reports; governmental permits/approvals; zoning
information; copies of tax bills; condemnation notices; operating expense
information and reports; and utility letters and copies of all correspondence
related to the existing leases, plans and specification for the Improvements,
and all items specified on Exhibit B attached hereto, and any other documents
relating to the Properties reasonably requested by Buyer. If such items are not
available to or in the possession or control of Seller or Operator as of the
Effective Date, then Seller and Operator shall provide same to Buyer within
three (3) business days after acquiring same or notify Buyer that Seller and
Operator will not be providing such items. Any due diligence items not uploaded
on to the Data Room shall be sent to Buyer at the address set forth in Section
1(n), to the attention of Phil Han. Additionally, during the term of this
Agreement, Buyer, its employees, contractors, agents and designees, shall have
the right to enter the Properties for the purposes of inspecting and testing the
Properties, and making surveys, mechanical and structural engineering studies,
inspecting construction, and conducting any other interviews, investigations and
inspections as Buyer may reasonably require to assess the condition and
suitability of the Property; provided, however, that such activities by or on
behalf of Buyer on the Property shall not materially interfere with the conduct
of business at the Properties and shall have been arranged in advance with
Seller and Operator through the Broker; and provided, further, however, that
Buyer shall indemnify and hold Seller and Operator harmless from and against any
and all claims or damages to the extent directly resulting from the activities
of Buyer or any of Buyer’s representatives or agents on the Properties (but not
claims or damages arising out of the findings of such activities), and Buyer
shall repair any and all damage caused, in whole or in part, by Buyer or any of
Buyer’s representatives or agents and return the Properties to their condition
prior to such damage, which obligation shall survive Closing or any termination
of this Agreement. Seller and Operator shall reasonably cooperate with the
efforts of Buyer and the Buyer’s representatives and agents to inspect the
Properties. Buyer shall be permitted to meet and speak with the persons named
herein as the Seller’s Knowledge parties, and Buyer shall be permitted to speak
with any administrator of a Facility during the Due Diligence Period at such
time as are mutually acceptable to the parties, it being the intent of the
parties that such meetings shall occur after the thirtieth (30th) day following
the commencement of the Due Diligence Period. Buyer shall give Seller and
Operator reasonable notice before entering a Property or having an approved
discussion with an administrator, and Seller or Operator may have a
representative present during any and all examinations, inspections and/or
studies on the


13

--------------------------------------------------------------------------------




Properties or meetings with any administrator.
Notwithstanding any provision of this Agreement or any other agreement to the
contrary, Buyer shall have the unconditional right, for any reason or no reason,
to terminate this Agreement by giving written notice thereof to Seller and
Operator prior to the expiration of the Due Diligence Period, in which event
this Agreement shall become null and void, whereupon Title Insurer shall refund
the Earnest Money to Buyer (which obligation and right shall survive such
termination), and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise expressly set forth herein. If
Buyer does not so timely terminate this Agreement prior to the expiration of the
Due Diligence Period, Buyer conclusively shall be deemed to have waived its
right to terminate this Agreement pursuant to this Section 6(b).
The parties hereto acknowledge that Buyer may expend material sums of money in
reliance on Seller’s and Operator’s obligations under this Agreement in
connection with negotiating and executing this Agreement, furnishing the Earnest
Money, conducting the inspections contemplated by this Section and preparing for
Closing, and that Buyer would not have entered into this Agreement without the
availability of the Diligence Period. Therefore, the parties agree that adequate
consideration exists to support Seller’s and Operator’s obligations hereunder
even before expiration of the Diligence Period. Notwithstanding anything to the
contrary contained herein, the effect of any representations or warranties made
by Seller and Operator in this Agreement shall not be diminished by any
inspections, tests, or investigations made by Buyer.
Section 7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking, Seller shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Properties shall be borne by Seller.
In the event all or any portion of the Properties are damaged in any casualty or
condemned or taken, Buyer may elect to terminate this Agreement by providing
written notice of such termination to Seller within ten (10) business days after
Buyer’s receipt of notice of such condemnation, taking or damage, upon which
termination the Earnest Money shall be returned to the Buyer and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement except as otherwise expressly set forth herein. With respect to any
condemnation or taking (or any notice thereof), if Buyer does not elect to
cancel this Agreement as aforesaid, there shall be no abatement of the Purchase
Price and Seller shall assign to Buyer at the Closing the rights of Seller to
the awards, if any, for the condemnation or taking, and Buyer shall be entitled
to receive and keep all such awards. With respect to a casualty, if Buyer does
not elect to terminate this Agreement or does not have the right to terminate
this Agreement as aforesaid, there shall be no abatement of the Purchase Price
and Seller shall assign to Buyer at the Closing the rights of Seller to the
proceeds under Seller’s insurance policies covering such Property with respect
to such damage or destruction (or pay to Buyer any such proceeds received prior
to Closing) and pay to Buyer the amount of any deductible with respect thereto,
and Buyer shall be entitled to receive and keep any monies received from such
insurance policies.
Section 8.    Earnest Money Disbursement. The Earnest Money shall be held by the
Title Insurer, in trust, and disposed of only in accordance with the following
provisions:


14

--------------------------------------------------------------------------------




(a)    Upon receipt of the Earnest Money, Title Insurer shall deliver to Seller
and Buyer written notice confirming Title Insurer’s receipt of the Earnest
Money, the date on which Title Insurer received the Earnest Money and that the
Earnest Money has been deposited as required by this Agreement. The Title
Insurer shall invest the Earnest Money in a money market account reasonably
satisfactory to Buyer, with any associated fees or charges to be borne by Buyer,
and shall promptly provide Buyer and Seller with confirmation of the investments
made.
(b)    If the Closing occurs, the Title Insurer shall deliver the Earnest Money
to Seller at Closing and the same shall be credited against the Purchase Price.
If for any reason the Closing does not occur, the Title Insurer shall deliver
the Earnest Money to Seller or Buyer only upon receipt of a written demand
therefor from such party, except where this paragraph expressly provides for
notice only from Buyer. Subject to the last sentence of this clause (b), if for
any reason the Closing does not occur and either party makes a written demand
(the “Demand”) upon the Title Insurer for payment of the Earnest Money, the
Title Insurer shall give written notice to the other party of the Demand within
one (1) business day after receipt of the Demand. If the Title Insurer does not
timely receive a written objection from the other party to the proposed payment
within five (5) business days after the giving of such notice by Title Insurer,
the Title Insurer is hereby authorized to make the payment set forth in the
Demand. If the Title Insurer does timely receive such written objection within
such period, the Title Insurer shall continue to hold such amount until
otherwise directed by written instructions signed by Seller and Buyer or a final
judgment of a court. Notwithstanding the foregoing provisions of this clause (b)
if Buyer delivers a notice to Title Insurer stating that Buyer has terminated
this Agreement on or prior to the expiration of the Due Diligence Period, then
Title Insurer shall immediately return the Earnest Money to Buyer without the
necessity of delivering any notice to, or receiving any notice from Seller, and
Title Insurer shall do so notwithstanding any objection by Seller.
(c)    The parties acknowledge that the Title Insurer is acting solely as a
stakeholder at their request and for their convenience, that the Title Insurer
shall not be deemed to be the agent of either of the parties, and that the Title
Insurer shall not be liable to either of the parties for any action or omission
on its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from the Title Insurer’s mistake of law respecting the Title
Insurer scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Title Insurer harmless from and against all
liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Title Insurer’s duties
hereunder, except with respect to actions or omissions taken or made by the
Title Insurer in bad faith, in disregard of this Agreement or involving
negligence on the part of the Title Insurer. The Title Insurer has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Title Insurer has received and shall hold the Earnest Money in
escrow, and shall disburse the Earnest Money pursuant to the provisions of this
Section 8.


15

--------------------------------------------------------------------------------




(d)    Buyer and Seller, together, shall have the right to terminate the
appointment of Title Insurer hereunder by giving to it notice of such
termination, specifying the date upon which such termination shall take effect
and designating a replacement Title Insurer, who shall sign a counterpart of
this Agreement. Upon demand of such successor Title Insurer, the Earnest Money
shall be turned over and delivered to such successor Title Insurer, who shall
thereupon be bound by all of the provisions hereof. Title Insurer may resign at
will and be discharged from its duties or obligations hereunder by giving notice
in writing of such resignation specifying a date when such resignation shall
take effect; provided, however, that (i) prior to such resignation a substitute
escrow agent is approved in writing by Seller and Buyer, which approval shall
not be unreasonably withheld or delayed, or (ii) Title Insurer shall deposit the
Earnest Money with a court of competent jurisdiction. After such resignation,
Title Insurer shall have no further duties or liability hereunder.
Section 9.    Default
(a)    Buyer Default. If Buyer defaults in any of its obligations undertaken in
this Agreement or New Operator defaults in any of its obligations undertaken in
the OTA, and should such default continue for a period of ten (10) business days
after the date on which Buyer receives Seller’s written notice of default, then
Seller shall be entitled, as its sole and exclusive remedy, to either: (i) if
Buyer is willing to proceed with Closing, waive such default and proceed to
Closing in accordance with the terms and provisions hereof (assuming that New
Operator also waives any default under the OTA and proceeds with closing
thereunder); or (ii) declare this Agreement to be terminated, in which event
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole and exclusive remedy. Upon such
termination, neither Buyer nor Seller shall have any further rights, obligations
or liabilities hereunder, except as otherwise expressly provided herein. Seller
and Buyer agree that (a) actual damages due to Buyer’s default hereunder would
be difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Properties from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against Buyer. In
no event under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.
(b)    Seller Default. If Seller defaults in the performance of its obligations
hereunder and or under the OTA, and should such default continue for a period of
ten (10) business days after the date on which Seller receives Buyer’s written
notice of default, then Buyer may, either waive such default and proceed to
Closing in accordance with the terms and provisions hereof or may in its sole
discretion elect to (i) terminate this Agreement, whereupon Title Insurer shall
return the Earnest Money to Buyer and Seller shall reimburse Buyer and New
Operator for the lesser of: (A) Buyer’s and New Operator’s actual out-of-pocket
costs incurred in connection with the transactions contemplated by this
Agreement and the OTA, including


16

--------------------------------------------------------------------------------




without limitation, title insurance company charges, third-party reports, and
reasonable attorneys’ fees and expenses; or (B) the sum of One Hundred Fifty
Thousand and 00/100 Dollars ($150,000.00) (which obligations shall survive such
termination), which return and payment shall operate to terminate this Agreement
and release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof, (ii)
enforce specific performance of Seller’s obligations hereunder and Operator’s
obligations under the OTA (as a third-party beneficiary thereof), or (iii) by
notice to Seller given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days to permit Seller to remedy any such
default, and if such extension is given and Seller’s default continues, Buyer
shall continue to have all rights and remedies stated herein, at law or in
equity. Notwithstanding the foregoing, in the event of a willful or intentional
default of Seller hereunder, Buyer shall, in addition to the foregoing remedies,
be permitted to pursue any and all rights and remedies available to Buyer at law
or in equity. Buyer may exercise the foregoing remedies with respect to all of
the Properties or anyone of the Properties.
Section 10.    Closing. The Closing shall consist of the execution and delivery
of documents by Seller, Operator and Buyer, as set forth below, and delivery by
Buyer to Seller and Operator of the Purchase Price in accordance with the terms
of this Agreement. It is expected that the parties will not attend Closing and
instead will utilize an escrow with Title Insurer. Title Insurer shall prepare
and deliver to Seller and Buyer no later than three (3) business days prior to
the Closing Date a statement setting forth the Purchase Price, all prorations,
credits and other adjustments provided for in this Agreement, and the funds
required for Closing as contemplated hereunder (the “Settlement Statement”). Any
item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and adjusted when the information is available in accordance with this
Section. If the pro-rations and credits made under the Settlement Statement
shall prove to be incorrect or incomplete for any reason, then either party
shall be entitled to an adjustment to correct the same; provided, however, that
any adjustment shall be made, if at all, within sixty (60) days after the
Closing Date or, if later, the close of an applicable real estate tax cycle
which determines the amount of real estate taxes applicable to this pro-ration,
and if a party fails to request an adjustment to the Closing statement by a
written notice delivered to the other party within the applicable period set
forth above (such notice to specify in reasonable detail the items within the
Settlement Statement that such party desires to adjust and the reasons for such
adjustment), then the pro-rations and credits set forth in the Settlement
Statement shall be binding and conclusive against such party.
(a)     Seller and Operator Deliverables: Seller and Operator, as applicable,
shall deliver to Title Insurer at least two (2) business days prior to the
Closing Date (or on such other date specified below) the following executed
documents, each to be provided separately for each of the Properties being
acquired, all in form and substance reasonably satisfactory to Buyer and, as
appropriate, executed by them (and/or, where appropriate, the Operating
Subtenant and other named parties) and acknowledged or notarized:
(1)    One (1) original of a Deed conveying each parcel of the Properties to
Buyer, subject only to the Permitted Exceptions;


17

--------------------------------------------------------------------------------




(2)    if the legal description of the Land set forth on the survey obtained by
Buyer (the “Survey Description”) differs from the legal description of the Land
set forth on the Deed by which Seller acquired title, two (2) originals of a
quit claim deed conveying the Land to Buyer utilizing the Survey Description;
(3)    one (1) original Lease Termination Agreement terminating the Existing
Lease between Seller and Operator in effect as of the Effective Date;
(4)    two (2) originals of the Bill of Sale in the form of Exhibit C attached
hereto from Seller and Operator (as applicable) to Buyer conveying the Tangible
Personal Property and Property Diligence Materials;
(5)    two (2) originals of an Assignment of Intangible Property in the form of
Exhibit D attached hereto;
(6)    two (2) originals of the Settlement Statement;
(7)    all transfer tax statements, declarations and filings as may be
necessary, appropriate or required by local practice for purposes of recordation
of the Deeds;
(8)    an original good standing certificate for Seller and Operator issued by
the Illinois Secretary of State; and an original resolution of Seller and
Operator authorizing the sale of the Real Property Assets to Buyer, together
with an incumbency certificate for the officers signing this Agreement and such
instruments as may be reasonably required by Buyer;
(9)    keys and combinations to all locks located in the Improvements;
(10)    to the extent not previously delivered to Buyer, but only to the extent
within Seller’s or Operator’s possession or reasonable control, originals of the
Property Diligence Materials and warranties issued to Seller in connection with
the construction of the Improvements (it being agreed that in the event such
warranties are not assignable to Buyer, Seller shall have such warranties
re-issued to Buyer or Tenant, as requested by Buyer); copies of all books and
records applicable to the Property which are identified by Buyer by written
notice to Seller and reasonably necessary for the orderly transition of
operation of the Property; and readable electronic copies thereof in Microsoft
Word or other similar format;
(11)    an original certificate as may be required by the Internal Revenue
Service pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended, or the regulations issued pursuant thereto (the “Code”), certifying the
non-foreign status of Seller;
(12)    such original affidavits or other instruments as the Title Insurer shall
require in order to issue policies of title insurance (i) free of any exceptions
for unfiled mechanics’ or materialmen’s liens for work performed prior to
Closing, (ii) free from the claim of parties in possession other than the
Tenant, and (iii) providing for such other customary matters as Title Insurer
shall request;


18

--------------------------------------------------------------------------------




(13)    such original documentation from Broker as may be reasonably required to
evidence the satisfaction or waiver, and release, of all liens that Broker may
have in connection with a claim for commissions or other compensation due to the
Closing of the transaction contemplated by this Agreement, and in form and
substance reasonably acceptable to Title Insurer and which will permit Title
Insurer to issue its title insurance policy to Buyer without exception for and
insuring against such Broker claims;
(14)    Two (2) original re-certifications by Seller and Operator of the
representations and warranties made by them under this Agreement;
(15)    An original written waiver of rights from each party having a right or
option to purchase the Property (or any portion thereof) from Seller;
(16)    A copy of each document required to be delivered to New Operator under
the OTA;
(17)    Three (3) originals of the Holdback Agreement; and
(18)    such other instruments as are reasonably required by Title Insurer to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
Each of the above items shall be provided separately for each of the Properties
being acquired. Each of Seller, Operator and Buyer shall provide the number of
duplicate originals of the documents referenced above as the other party may
reasonably request. Additionally, at the request of a party’s counsel, in
advance of Closing, attorneys for the parties shall exchange electronic copies
of executed Closing documents (to be held in trust pending Closing) to enable
counsel to confirm that all required Closing documents have been executed and
delivered.
(b)    Delivery by Buyer.    Buyer shall deliver to Title Insurer on or before
the Closing Date the following executed documents and items, each to be provided
separately for each of the Properties being acquired, all in form and substance
reasonably satisfactory to Seller and, as appropriate, executed by Buyer and
acknowledged or notarized:
(1)    the Purchase Price, as required by this Agreement;
(2)    two (2) originals of the Settlement Statement;
(3)    any documents, instruments, data, records, correspondence, agreements or
other items called for under this Agreement which have not previously been
delivered by Buyer;
(4)    a copy of each document required to be delivered to Operator under the
OTA;


19

--------------------------------------------------------------------------------




(5)    three (3) originals of the Holdback Agreement; and
(6)    such other instruments as are reasonably required by Title Insurer to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof, provided such instrument does not impose an obligation or
liability in excess of that otherwise required by this Agreement.
At Closing, Buyer shall instruct the Title Insurer to deliver the Earnest Money
to Seller which shall be applied to the Purchase Price, shall deliver the
balance of the Purchase Price to Seller and shall execute and deliver original
execution counterparts of the Closing documents referenced above to be executed
by Buyer.
(c)    Regulatory Approvals. In addition to the obligations required to be
performed hereunder by the parties at Closing, each of the parties shall perform
such other acts, and shall execute, acknowledge and deliver, prior to, at or
subsequent to Closing, such other applications, notices, instruments, documents
and other materials as the other may reasonably request (as reasonably
determined by the requesting party or its counsel) or that may be required in
order to effect the consummation of the transactions contemplated hereby, to
lawfully vest title to the Properties in Buyer and to allow the operation of the
business currently conducted at each Facility to lawfully continue. The
foregoing shall include, without limitation, those actions and items required by
all environmental permits and any Health Care Regulatory Agency having
jurisdiction over a Property, the ownership, operation, maintenance, management,
use, regulation, development, expansion or construction thereof, the provision
of health care services thereon, the reimbursement of health care costs relating
thereto, or which grant, issue or regulate any licenses, permits,
accreditations, provider numbers, approvals, qualifications, certifications, and
other authorizations granted by any Health Care Regulatory Agency or other
governmental authority, accreditation organization or Third Party Payor (defined
below) relating to or affecting a Property, the establishment, construction,
ownership, operation, maintenance, management, use, regulation, development,
expansion or construction thereof, the provision of health care services
thereon, and/or the reimbursement of healthcare costs relating thereto
(collectively, the foregoing being referred to herein as the “Regulatory
Approvals”). Each party shall proceed with diligence and in cooperation with the
other party to obtain the Regulatory Approvals at the earliest possible
opportunity. This paragraph and the obligations of the parties hereunder shall
survive the Closing.
Section 11.    Representations by Seller and Operator. For the purpose of
inducing Buyer to enter into this Agreement and to consummate the sale and
purchase of the Properties in accordance herewith, Seller and Operator (as
applicable) make the following representations and warranties to Buyer as of the
date hereof and as of the Closing Date, which shall survive the Closing for a
period of one (1) year.
(a)    Each of Seller and Operator is duly organized, validly existing and in
good standing under the laws of the State of Illinois. Neither Seller nor
Operator is in default under or in violation of any provision of its respective
organizational documents. Seller and Operator are authorized to execute and
deliver this Agreement and the OTA and consummate the transactions


20

--------------------------------------------------------------------------------




set forth in this Agreement and the OTA and fulfill all of their respective
obligations under this Agreement and under the OTA and under all closing
documents to be executed by them, and has all necessary power to execute and
deliver this Agreement, the OTA and all closing documents to be executed by
them, and to perform all of their respective obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement, the OTA and
all closing documents to be executed by Seller and/or Operator, nor the
performance of the obligations of Seller and Operator hereunder or thereunder
will result in the violation of any applicable municipal, county, state and
federal laws, ordinances, regulations, statutes, administrative rulings or
restrictive covenants (collectively, the “Laws”) or any provision of the
organizational documents or will conflict with any order or decree of any court
or governmental instrumentality of any nature by which they are bound or violate
any of the Contracts or result in the termination of any Contract or result in
the creation or imposition of any mortgage, pledge, security interest,
encumbrance, charge or other lien upon the Real Property Assets or Operating
Assets. Upon due execution and delivery, this Agreement, the OTA, and each
closing document will constitute the legal, valid and binding obligation of each
Seller and Operator, respectively, enforceable in accordance with its respective
terms. The person executing this Agreement, the OTA, and the other closing
documents on behalf of Seller and Operator has the authority to do so;
(b)    Seller, alone, has, and at Closing hereunder will convey and transfer to
Buyer, indefeasible, good and marketable legal and equitable fee simple title to
the Real Property, each as a single contiguous parcel, free and clear of all
mortgages, deeds of trust, liens, claims, judgments, encumbrances, ground rents,
leases, tenancies, licenses, security interests, covenants, conditions,
restrictions, rights of way, easements, encroachments and any other matters
affecting title, except only the Permitted Exceptions as to the Real Property.
Seller and Operator have, and at Closing hereunder will convey and transfer to
Buyer, indefeasible, good and marketable legal title to the other Real Property
Assets owned by them, free and clear of all mortgages, deeds of trust, liens,
claims, judgments, encumbrances, security interests, covenants, and any other
matters affecting title thereto; and
(c)    Except for the Real Property Assets (which are owned by Seller), Operator
owns or leases all assets which are material to the operation of the Facilities
as conducted before the Effective Time. At Closing under the OTA, Operator will
convey and transfer to New Operator pursuant to the OTA good title to the
Operating Assets, free and clear of all liens, claims, judgments, encumbrances,
security interests, covenants and other matters affecting title to such
Operating Assets and, unless New Operator rejects assumption of a lease, New
Operator will be entitled to use as lessee all leased assets that are material
to the operation of the Facilities, at New Operator’s expense, following the
Closing Date.
(d)    Except as set forth on Schedule 11(d) hereto, neither Seller nor Operator
has received any written notice of any threatened, current or pending
litigation, action, proceeding (including municipal, health, administrative, or
condemnation proceedings), tax appeals (or other similar proceedings challenging
or seeking to reduce the assessed valuation of the Real Property) or
environmental investigations against Seller, Operator, any other tenant or
subtenant, the Real Property Assets or in connection with the business operated
at the Facilities. Notwithstanding any provision in this Agreement to the
contrary, the disclosure of current or


21

--------------------------------------------------------------------------------




pending litigation shall in no way release Seller or Operator from
responsibility for any such claims, and Buyer shall in no way be deemed to have
assumed responsibility for any such claims, either by virtue of receipt of such
notice or the occurrence of the Closing.
(e)    Permanent certificates of occupancy and all other licenses, permits,
authorizations, consents, approvals and other grants of authority required by
all governmental or quasi-governmental authorities having jurisdiction,
including but not limited to Regulatory Approvals by all applicable Health Care
Regulatory Agency and Third Party Payor, and the requisite certificates of the
local board of fire underwriters (or other body exercising similar functions),
if any, have been, or as of Closing will have been, issued for the Improvements
which are a part of the Property, and for the full functioning and operation of
the Property and the operation of assisted living facilities thereon, have been
paid for in full, and are, and as of Closing will be, in full force and effect.
Without limiting the generality of the foregoing:
(i)    Each Facility is duly licensed as required under Applicable Laws. The
maximum number of licensed units permitted at each Facility is as set forth on
Schedule 11(e)(i). No application has been filed to reduce the number of
licensed or certified units of such Facility, to move or transfer the right to
any and all of the licensed or certified units of such Facility to any other
location, or to amend or otherwise change such Facility’s authorized bed
capacity and/or the number of approved units, and there are no proceedings or
actions pending or, to Seller’s or Operator’s Knowledge, contemplated to reduce
the number of licensed or certified units of such Facility.
(ii)    The operation of each Facility is in material compliance with all
Applicable Laws, including but not limited to: (i) staffing requirements, (ii)
health and fire safety codes and standards, including quality and safety
standards, (iii) accepted professional standards and principles that apply to
professionals providing services in such Facility; (iv) federal, state or local
laws, rules, regulations or published interpretations or policies relating to
the prevention of fraud and abuse, (v) insurance, reimbursement and cost
reporting requirements, (vi) government payment program requirements and
disclosure of ownership and related information requirements; (vii) requirements
of the applicable state department of health or equivalent and all other
federal, state, or local governmental authorities, including without limitation
those relating to such Facility’s physical structure and environment, licensing,
quality and adequacy of medical care, distribution or pharmaceuticals, rate
setting, equipment, personnel, operating policies, additions to facilities and
services and fee splitting, and any other Applicable Laws, regulations or
agreements for reimbursement for the type of care or services provided with
respect to such Facility.
(iii)    Operator does not participate in the Medicare and Medicaid Programs
with respect to any Facility, including the Medicare and Medicaid Patient and
Program Protection Act of 1987, and is not a party to a provider agreement under
Title XVIII and/or XIX of the Social Security Act.
(iv)    Schedule 11(e)(iii) sets forth copies of all Licenses for the


22

--------------------------------------------------------------------------------




Facilities. Each License (i) has not (A) been transferred to any location other
than the applicable Facility or (B) pledged as collateral security for any lien
that will survive the Closing, (ii) is held free from restrictions or known
conflicts that would materially impair the use or operation of the applicable
Facility as intended, and (iii) is not provisional, probationary, or restricted
in any way, except in instances where a governmental authority has issued a
provisional, probationary or restricted license, permit or certification in the
ordinary course pending issuance of a final license, permit or certification. To
Seller’s and Operator’s Knowledge, the Licenses are valid, in full force and
effect, in good standing, and there are no pending or threatened proceedings for
the revocation, suspension, termination, probation, restriction, limitation, or
non-renewal of any License, nor are there any current violations or deficiencies
with respect to any of the Licenses, and neither Seller nor Operator has
received notice and neither Seller nor Operator is in violation of, or being
investigated for a potential violation of, any restriction or other applicable
laws in connection with the Licenses, the Facilities or otherwise restricting or
otherwise affecting possession, operation and use thereof. Neither Seller nor
Operator has not taken any action to rescind, withdraw, revoke, amend, modify,
supplement or otherwise alter the nature, tenor or scope of any License other
than non-material alterations effected in the ordinary course of the operation
of the Facilities. Operator is the sole holder of all the Licenses pertaining to
each Facility, and there is no other person or entity that operates, manages or
leases the Facilities.
(f)    Schedule 11(f) sets forth a list of all Contracts for each Facility.
Seller has provided or will provide Buyer and New Operator with true and
complete copies of each Contract in accordance with Section 6(b). Except for
defaults cured on or before the date hereof, neither Seller nor Operator has
received any written notice of default under the terms of any of the Contracts.
To Seller’s and Operator’s Knowledge, all Contracts are in full force and effect
and are valid and enforceable obligations of the parties thereto in accordance
with their terms, and no claims of breach, defenses, off-sets or counterclaims
have been asserted in writing against Seller or Operator by any other party
thereto, nor has Seller or Operator waived any rights thereunder. None of the
Contracts will be binding upon Buyer after the Closing; and only those Contracts
assumed by New Operator pursuant to the OTA shall be binding on New Operator.
Each of the Contracts relates only to the Facilities and does not relate to any
other facility or assets managed by an affiliate of Seller or Operator that is
not subject to this Agreement;
(g)    Included in Schedule 11(g) are specimens of all forms of Residency
Agreements. All Residents of each of the Facilities, other than those on respite
care, have, or will have prior to the Closing Date, executed a Residency
Agreement and no such Residency Agreement varies in any material respect from
the terms of the specimen agreements included in Schedule 11(g), was entered
into other than on an arms’ length basis or provides for payment of a single or
fixed sum in exchange for lifetime care or other prepaid services;
(h)    To Seller’s and Operator’s Knowledge, all of the existing Residents’ care
needs and levels of functioning are consistent with the level of staffing and
facilities offered at the Facility, consistent with Operator’s stated assessment
for each Resident and Operator’s care level policies, and there are no Residents
requiring nursing care, care for serious mental or


23

--------------------------------------------------------------------------------




emotional disorders or care levels that would exceed those permitted by Illinois
Department of Public Health, except for those Residents who are in the process
of being transferred from the Facility because their care needs and levels of
functioning are no longer consistent with the level of staffing and facilities
offered at the Facility;
(i)    Except for violations cured or remedied on or before the date hereof,
neither Seller nor Operator has received any written notice from (or delivered
any notice to) any governmental authority, including, but not limited to, a
Health Care Regulatory Agency, regarding any violation of any Laws applicable to
the Properties and operation of the Properties and the operation of the
Facilities thereon, and to Seller’s or Operator’s Knowledge, no such violations
have occurred. Seller and Operator shall cure or comply with, prior to Closing,
any violation or notice of which they or Buyer receives written notice prior to
the Closing from any of the foregoing governmental, quasi-governmental or
nongovernmental authorities;
(j)    No written or oral notice has been given to Seller or Operator by any
holder of any mortgage or deed of trust on the Properties, by any insurance
company which has issued a policy with respect to any of the Properties, or by
any board of fire underwriters (or other body exercising similar functions), any
of which notices claim any defect or deficiency or request the performance of
any repairs, alterations or other work to the Properties;    
(k)    The Tangible Personal Property, Intangible Personal Property and
Operating Assets are free and clear of liens, security interests and other
encumbrances arising by, through or under Seller and Operator, except as a
result of loan instruments securing a loan that shall be paid in full by Seller
at or prior to Closing;
(l)    To Seller’s and Operator’s Knowledge, there are no material defects in
the structural elements of the Improvements and all Improvements (including,
without limitation, machinery, equipment, electrical, plumbing, heating and air
conditioning systems and equipment) located on the Properties are in good
mechanical working order, condition and repair, and are structurally safe and
sound and have no material defect (reasonable wear and tear excepted), and there
is no leak or material defect in any roof located upon the Properties;
(m)    Neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal or other purchase
right in favor of any other person or entity; and apart from this Agreement,
Seller has not entered into any written agreements for the purchase or sale of
the Properties, or any interest therein which remain in effect;
(n)    To Seller’s and Operator’s Knowledge, the Properties and each Facility
operated thereon are now and have at all times been in compliance with all Laws.
Neither Seller nor Operator has received any written notice that the Properties,
Seller’s or Operator’s use and occupancy or the operation of the facility
thereon violates any Laws. To Seller’s and Operator’s Knowledge, the Properties
contain sufficient parking in compliance with all Applicable Laws, ordinances,
regulations, restrictions, and covenants;


24

--------------------------------------------------------------------------------




(o)    Neither Seller nor Operator is a “foreign person” under the Foreign
Investment in Real Property Tax Act of 1980 (“FIRPTA”) and upon consummation of
the transaction contemplated hereby, Buyer will not be required by FIRPTA to
withhold from the Purchase Price any withholding tax;
(p)    There are no employees of Seller engaged in the operation or maintenance
of the Properties;
(q)    Neither Seller nor Operator has initiated or participated in, any action
for a change or modification in the current subdivision, site plan, zoning or
other land use permits for the Properties;
(r)    The Properties, Seller and Operator are, and at all times have been, in
compliance with all Environmental Laws, and Seller has no basis to expect, nor
has it received from any person, entity or governmental authority any
communication or notice regarding any violation of, or liability under any law,
rule, legal requirement or regulation applicable to the Property which regulates
or controls matters relating to the environment or public health or safety
(collectively, “Environmental Laws”). There are no Hazardous Substances at, in
or under the Properties (except those which may be present in the ordinary
course of business in operating the Facilities), or to Seller’s or Operator’s
Knowledge at any adjoining property, or incorporated into any structure on the
Properties. All permits and other authorizations required for the Properties or
the use thereof have been obtained, and to Seller’s or Operator’s Knowledge,
neither the Seller, Operator nor the Properties are or have been in violation
thereof. To Seller’s or Operator’s Knowledge, no underground storage tanks are
or were present on the Properties. Neither Seller, Operator nor the Properties
have incurred any liability under any Environmental Law. Seller has delivered to
Purchaser true and complete copies and results of any documents, reports or
tests possessed or initiated by Seller pertaining to (i) Hazardous Substances
on, in or under the Properties; (ii) compliance by Seller and the Properties
with any Environmental Laws; or (iii) any liability by Seller or the Properties
under any Environmental Laws, and there are no material misstatements or
omissions in such documents. As used in this Agreement, the term “Hazardous
Substances” shall mean any substance or material which is listed, defined or
deemed to be a waste, contaminant or pollutant, or substance or material
potentially harmful, hazardous or toxic to human health or safety or the
environment pursuant to any Environmental Laws, including but without
limitation, mold, petroleum, petroleum based product and any petroleum
constituent;
(s)    Other than the Regulatory Approvals and the payoff of the existing
indebtedness, no consent, approval or other action of, or filing on registration
with, any governmental agency, commission or office is required on Seller’s or
Operator’s behalf with respect to the transaction contemplated herein;
(t)    No litigation or proceeding before any commission, agency or other
administrative authority is pending or threatened against or affecting the
Properties or the use of the Properties or arising out of or by virtue of the
ownership or use of the Properties. No pending or threatened judicial,
municipal, health or administrative proceeding exists which


25

--------------------------------------------------------------------------------




affects the Properties or the use of the Properties, or in which Seller and/or
Operator are or may be a party by reason of the ownership or use of all or any
part of the Properties;
(u)    Neither Seller nor Operator have received any writing notices of any
outstanding, cited or proposed deficiencies, sanctions or work orders of any
authority related to the Properties and the operation of the Properties;
(v)    To Seller’s and Operator’s Knowledge, all water, sewer, gas, electric,
telephone, and other public utilities and all storm water drainage required by
law or necessary for the operation of the Properties (i) either enter the
Properties through open public streets adjoining the Land, or, if they pass
through adjoining private land, do so in accordance with valid public or private
easements or rights of way which will inure to the benefit of Buyer, (ii) are
installed, connected and operating, in good condition, with all installation and
connection charges paid in full, including, without limitation, connection and
the permanent right to discharge sanitary waste into the collector system of the
appropriate sewer authority, and (iii) are adequate to service the Properties
for the proper operation of the Facility. No moratorium, proceeding or other
fact or condition exists which threatens to impair continued furnishing of such
services to the Properties at regular rates and fees. Water and sanitary sewer
are public;
(w)    No work has been performed or is in progress at, and no materials have
been furnished to, the Properties which, though not presently the subject of,
might give rise to, mechanics’, material suppliers’, or other liens against the
same or any portion thereof. If any lien for such work is filed before or after
Closing hereunder, Seller shall promptly discharge the same at its cost;
(x)    All books, records, maintenance and service records, rent rolls, bills,
invoices and related documentation furnished or made available (or to be made
available) by Seller and Operator to Buyer are (or when presented, will be)
complete, true and correct and fairly present the financial condition, assets
and liabilities relating to the Properties and the results of operations for
such periods, have been prepared in accordance with federal income tax
accounting principles consistently maintained since the beginning of the periods
covered thereby. There has been no event having a Material Adverse Effect with
respect to the operation of the Properties since the effective date of the
foregoing financial statements;
(y)    Buyer hereby acknowledges that it has an opportunity to inspect the
Properties as set forth in Section 6 herein, and except as set forth in this
Agreement, agrees that the Properties will be conveyed at Closing to Buyer in
“as-is” condition with no representation or warranties whatsoever, except for
those expressly stated in this Agreement or in documents executed and delivered
by Seller and Operator at Closing. Notwithstanding the foregoing, Seller and
Operator shall promptly notify Buyer of any change in any condition with respect
to the Properties or of any event or circumstance which makes any representation
or warranty made by them to Buyer under this Agreement untrue or misleading, or
any covenant of Buyer under this Agreement incapable or less likely of being
performed, it being understood that Seller’s and Operator’s obligation to
provide notice to Buyer under this Section shall in no way relieve Seller


26

--------------------------------------------------------------------------------




and Operator of any liability for a breach of any of its representations,
warranties or covenants under this Agreement;
(z)    Seller or Operator is the sole party owning and/or in control of all
certificate of need rights or bed rights, if any, administered by any applicable
Health Care Regulatory Agency related to the ownership, operation, maintenance,
management, use, regulation, development, expansion or construction of a health
care facility at or on the Property, and at Closing they shall transfer same to
Buyer;
(aa)    The census of each Facility as of the Effective Date is as stated on
Schedule 11(aa); and the EBITDAR of each Facility for the quarter ended December
31, 2016 is as stated on Schedule 11(aa). Since the date of the Current
Financial Statement, the Facilities have not (a) suffered any Material Adverse
Effect; (b) incurred any indebtedness for borrowed money related to or secured
by one or more of the Facilities; (c) acquired or disposed of any Real Property
Assets or Operating Assets or incurred any liabilities or obligations or agreed
to do any of the foregoing, except in the ordinary course of business consistent
with prior practice; (d) accelerated any item of income or gain into the period
prior to the Closing, or deferred any item of expense or loss into the period
after Closing, if such acceleration or deferral is not made in the ordinary
course of Seller’s business consistent with Seller’s treatment of such items in
prior periods; or (e) entered into any employment, compensation, consulting or
collective bargaining agreement with any person or group, or modified or amended
the terms of any such existing agreement or agreed to do any of the foregoing to
the extent that Buyer or New Operator would incur any liability with respect
thereto;
(bb)    Seller and Operator have filed or will file prior to the Closing all
income, excise, corporate, franchise, property, sales, payroll, withholding and
other tax returns and reports required to be filed by it as of the date hereof
by the United States of America or any state or any political subdivision
thereof and has paid or established adequate reserves for all taxes (including
penalties and interest) which have or may become due pursuant to such returns
and any assessments which have been received by it or otherwise. All such tax
returns or reports fairly and accurately reflect the taxes of Seller and
Operator, as the case may be, for the periods covered thereby. Neither Seller
nor Operator is delinquent in the payment of any tax, assessment or governmental
charge, there is no tax deficiency or delinquency asserted against Seller or
Operator and there is no unpaid assessment, proposal for additional taxes,
deficiency or delinquency in the payment of any of the taxes of Seller Operator
that could be asserted by any taxing authority, nor of any violation of any
federal, state, local or foreign tax law and for which Buyer or New Operator may
be held liable. Neither Seller nor Operator has granted any extension to any
taxing authority of the limitation period during which any tax liability may be
asserted and for which Buyer or New Operator may be held liable. All monies
required to be withheld by Seller or Operator from employees of the Facilities
or other payees relating to the Facilities, including amounts attributable to
tips or gratuities received by employees, or collected from customers or other
payees for income taxes, social security and unemployment insurance taxes and
sales, excise and use taxes, including but not limited to penalties and interest
thereon, have been collected or withheld and either paid to the respective
governmental agencies or set aside in accounts for such purpose. No Internal
Revenue Service or other tax audit of Seller or


27

--------------------------------------------------------------------------------




Operator is pending or, to Seller’s or Operator’s knowledge, threatened. No
Internal Revenue Service or other tax audit of Seller or Operator has occurred
during the last five (5) years. Neither Seller nor Operator has committed a
violation of any federal, state, local or foreign tax laws that would have a
Material Adverse Effect upon the Real Property Assets, Operating Assets, or the
Facilities;
(cc)    To the Seller’s and Operator’s Knowledge, neither Seller nor Operator
has infringed, violated or misappropriated any Intellectual Property (defined
below) rights of any third party. Neither Seller nor Operator has received any
complaint, claim or notice, or written threat alleging any such material
infringement, violation or misappropriation, and, to the Seller’s and Operator’s
knowledge, there is no reasonable basis for any such claim. For these purposes,
“Intellectual Property” shall mean, collectively, all: (i) United States or
foreign patents, patent applications, patent disclosures, and all renewals,
reissues, divisions, continuations, extensions or continuations-in-part thereof;
(ii) trademarks, service marks, trade dress, trade names, fictitious names,
corporate names, and registrations and applications for registration thereof;
and (iii) copyrights (registered or unregistered), registrations and
applications for registration thereof, including all renewals, derivative works,
enhancements, modifications, updates, new releases or other revisions thereof;
(dd)    Seller and Operator are in compliance in all material respects with all
Applicable Law respecting employment and employment practices with respect to
employees located at the Facilities. To Seller’s and Operator’s Knowledge, all
of the employees at the Facilities are currently eligible to work in the United
States and Operator reviews the qualifying documentation to establish identity
and authorization to work in the United States for each such employee. To
Seller’s or Operator’s Knowledge, there are I-9’s on file at the respective
Facility for each of the employees. No legal claim in respect of application for
employment, employment, the terms or conditions of employment, the handling of
benefits or termination of employment of any person is currently pending or, to
each Seller’s or Operator’s Knowledge, threatened, against any Seller or
Operator or any of their subsidiaries, in connection with the hiring,
employment, or termination of employees located at the Facilities. No labor
strike, picketing action, dispute, slowdown or stoppage, or unfair labor
practices are actually pending or, to Seller’s or Operator’s Knowledge,
threatened against, or involving Seller, Operator, or any Facility. Neither
Seller nor Operator is a party to any collective bargaining agreement, and no
collective bargaining agreement is currently being negotiated by Seller or
Operator. To the Seller’s and Operator’s knowledge, no petitions for
representation have been filed against any Facility nor have any demands been
made for recognition. All employees located at each Facility are employees of
Operator and are employees-at-will;
(ee)    Except as set forth in Schedule 11(ee) and except in the normal course
of business (e.g. a regularly scheduled raise given on an employee’s anniversary
date of employment, etc.), since the date of the Current Financial Statement,
neither Seller nor Operator has granted or become obligated to grant any
increases in the wages or salary of, or paid or become obligated to pay any
bonus or made or become obligated to make any similar payment to or grant any
benefit to or on behalf of any employee and for which Buyer would be liable;


28

--------------------------------------------------------------------------------




(ff)    Except as set forth on Schedule 11(ff), neither Seller nor Operator
sponsors, maintains, or is otherwise a party to, or is in default under, or has
any accrued obligations under any pension, deferred compensation, bonus or other
incentive plan, severance plan, health, group insurance or other welfare plan,
employee benefit plan or other similar plan, agreement, policy or understanding
(“Employee Benefit Plans”);
(gg)    Seller and Operator have complied with all Applicable Laws with respect
to the Employee Benefit Plans, including the provisions of the Employee
Retirement Income Security Act (“ERISA”), and are not in default with respect to
any of them;
(hh)    Seller has not received any notice of any disruption (including delayed
deliveries or allocations by suppliers or service providers) in the availability
of the materials, products, supplies or services used in respect to operation of
the Facilities, nor is Seller or Operator aware of any facts which could lead
Seller to believe that any Facility (whether before or after the Closing) will
be subject to any such material disruption. Neither Seller nor Operator is aware
of any condition (financial or otherwise) affecting any of the major suppliers
to the Facilities that is likely to reduce each such supplier’s ability to do
business with Buyer or New Operator in a similar manner that each supplier has
done business with Seller or Operator during the period preceding this
Agreement. No member, director, officer or affiliate of Seller or Operator has
any direct or indirect continuing financial relationship with any customer or
supplier of, or other contracting party with Seller or Operator; and
(ii)    All information given to Buyer in this Agreement or in connection with
the transactions contemplated hereunder shall be true, complete and accurate in
every material respect as of the date hereof and, at the Closing, the foregoing
representations and warranties of Seller and Operator shall be remade as of the
Closing Date. To Seller’s or Operator’s Knowledge, Seller and Operator have no
information of any facts, circumstances, or conditions that are inconsistent
with the representations and warranties contained herein. Seller and Operator
shall promptly inform Buyer in writing if there occurs any (i) change having a
Material Adverse Effect with respect to the condition, financial or otherwise,
of the Properties or the operation thereof, at any time prior to the Closing
Date or (ii) if any information, document, agreement or other material delivered
to Buyer is amended, superseded, modified or supplemented.
Section 12.    Buyer’s Representations. Buyer represents and warrants to, and
covenants with, Seller and Operator that Buyer is duly formed, validly existing
and in good standing under the laws of Delaware, authorized to conduct business
in the State of Illinois, and is authorized to consummate the transaction set
forth herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer. Buyer has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been (or as of Closing will
have been) duly authorized by all requisite corporate or other required action
on the part of Buyer and are the valid and legally binding obligation of Buyer,
enforceable in accordance with their respective terms. Neither the execution and
delivery of this Agreement and all closing documents to be


29

--------------------------------------------------------------------------------




executed by Buyer, nor the performance of the obligations of Buyer hereunder or
thereunder, will result in the violation of any Laws or any provision of the
organizational documents of Buyer or will conflict with any order or decree of
any court or governmental instrumentality of any nature by which Buyer is bound.
Section 13.    Survival of Representations and Warranties; Indemnification.
(a)    The representations and warranties of the parties in this Agreement will
survive the Closing and will expire by their own terms on the one (1) year
anniversary of the Closing Date.
(b)    Subject to the provisions of this Section 13, Seller and Operator, on the
one hand, and Buyer, on the other hand, each shall (jointly and severally, in
the case of Seller and operator) indemnify, defend, and hold harmless the other
party and its affiliates, members, directors, officers and agents for, from and
against any and all any damages, suits, claims, proceedings, fines, judgments,
costs, and expenses (including reasonable attorneys’ fees) (collectively,
“Losses”) asserted against or suffered by such other party as a result of or
arising from any breach by such party of its representations, warranties, or
covenants in this Agreement.
(c)    Any party entitled to receive indemnification under this Agreement (an
“Indemnitee”) will use commercially reasonable efforts to mitigate any
indemnifiable Losses, including using commercially reasonable efforts to recover
otherwise indemnifiable Losses from insurers of Indemnitee under applicable
insurance policies so as to reduce the amount of any indemnifiable Loss
hereunder, and will not take any action specifically excluding from any of its
insurance policies any otherwise indemnifiable Losses if losses of such type are
otherwise covered by such policies. The amount of any indemnifiable Loss will be
reduced: (i) to the extent that Indemnitee receives any insurance or any other
proceeds with respect to an otherwise indemnifiable Loss, and (ii) take into
account any net tax benefit recognized by Indemnitee arising from the
recognition of the indemnifiable Loss and any payment actually received with
respect to an otherwise indemnifiable Loss.
(d)    In the event that Indemnitee becomes aware of a claim for which it may be
entitled to indemnification hereunder, such party will promptly notify the other
party (an “Indemnitor”), describing the claim in reasonable detail and
indicating the estimated amount, to the extent practicable, of the indemnifiable
Loss that Indemnitee claims it has sustained or may sustain. Indemnitor, at its
sole cost and expense, will have the right, upon written notice to the
Indemnitee delivered within fifteen (15) business days following its receipt of
such notice from the Indemnitee, to retain counsel and conduct the defense of
the claim while reserving its right to contest the issue of whether it is liable
to Indemnitee for any indemnification hereunder. If Indemnitor elects to conduct
the defense of the claim, Indemnitee will cooperate fully with respect thereto,
and the costs of any separate counsel retained by Indemnitee will be borne
solely by Indemnitee. In the event Indemnitor fails to timely respond to the
written notice of a claim, or refuses to timely retain counsel and conduct the
defense of the claim, Indemnitee may retain counsel and conduct the defense of
the claim, and Indemnitor will be liable for all reasonable defense costs
(including reasonable attorneys’ fees) to the extent Indemnitor is otherwise


30

--------------------------------------------------------------------------------




obligated hereunder to indemnify Indemnitee with respect to such claim. In
connection with any claim for which Indemnitor accepts full responsibility
hereunder, Indemnitor will have full authority to make all decisions and
determine all actions to be taken with respect to the defense and settlement of
the claim, including the right to pay, compromise, settle, or otherwise dispose
of the claim at Indemnitor’s expense; provided, however, that any such
settlement will be subject to the prior consent of Indemnitee, which will not be
unreasonably withheld or delayed, if the settlement involves relief other than
or in addition to the payment of money by Indemnitor. A failure to give timely
notice hereunder will affect the rights and obligations of a party hereunder
only to the extent that, as a result of such failure, the party entitled to
receive the notice was actually prejudiced as a result of such failure;
provided, however, that in no event will a claim for indemnification be valid if
made after the expiration of the applicable survival period set forth herein.
(e)    Notwithstanding any other provision of this Section 13, no claim for
indemnification by either party hereunder may be made unless the aggregate
amount of all Indemnifiable Losses exceeds $25,000.
(f)    For the avoidance of doubt, (i) the obligations and covenants contained
in this Section 13 shall survive the Closing for the applicable survival period
set forth herein, (ii) the remedies and obligations under this Section 13 shall
apply after the Closing only, (iii) prior to the Closing, or in the event that
this Agreement is terminated, the parties’ remedies will be determined by other
provisions contained in this Agreement, and (iv) after the Closing, the sole and
exclusive remedy for any breach or alleged breach of any representation,
warranty, or covenant under this Agreement or any other instrument or agreement
delivered in connection with this transaction (including the OTA) will be to
seek indemnification in accordance with, and subject to the limitations of, this
Section 13.
Section 14.    Conditions to Buyer’s Obligations. All of Buyer’s obligations
hereunder (including, without limitation, Buyer’s obligation to pay the Purchase
Price, to accept title to the Properties and to consummate the Closing) are
expressly conditioned on the satisfaction at or before the time of Closing of
the following conditions precedent being fully satisfied as of the Closing (any
one or more of which may be waived in writing in whole or in part by Buyer, at
Buyer’s option):
(a)    At Closing, Seller shall deliver possession of the Real Property to Buyer
free and clear of all tenancies and other occupancies except for the rights of
Residents;
(b)    Seller and Operator shall have timely delivered the items set forth in
Section 10 above that Seller is obligated to deliver;
(c)    Buyer shall have received from Title Insurer or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates, Buyer’s good


31

--------------------------------------------------------------------------------




and marketable title in fee simple to the Real Property and otherwise in such
form and with such endorsements as provided in the title commitment approved by
Buyer pursuant to Section 6 hereof, subject only to the Permitted Exceptions;
(d)    The Real Property shall have valid, permanent and unconditional
certificates of occupancy (or the equivalent thereof) for the use, occupancy and
operation of the Property for its present use which shall not contain any
contingencies or require any additional work to be completed, and Buyer shall
have received a copy of such certificate;
(e)    Between the date hereof and the Closing Date, there shall have been no
event having a Material Adverse Effect with respect to the financial or physical
condition of the Property or the business operated thereon;
(f)    The municipality in which the Properties are located or any other
relevant governmental authorities issue all certificates, permits and inspection
and other approvals that may be required as a condition to the transfer of the
Properties to Buyer and to continue to operate the Properties;
(g)    [Intentionally Deleted];
(h)    The representations and warranties of Seller and Operator contained in
this Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Seller and Operator shall
have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Seller and Operator prior to or at the Closing;
(i)    All Regulatory Approvals shall have been tentatively approved and ready
to be issued upon Closing;
(j)    (i) the annualized trailing six (6) month revenue for the Properties as
of the end of any calendar month following the Effective Date shall not be less
than Eight Million One Hundred Twenty-Three Thousand and 00/100 Dollars
($8,123,000.00), as determined based upon monthly profit and loss statements
(which shall be certified by an officer of Seller and Operator as being true and
correct in all material respects) that Seller and Operator shall deliver to
Buyer within ten (10) business days after the end of each calendar month
following the Effective Date; or (ii) the average trailing six (6) month
combined census for the Properties (measured in resident days) as of the last
day of any calendar month following the Effective Date is less than eighty-five
percent (85%) of the average trailing six (6) month combined census for the
Properties as of the Effective Date;
(k)    The closing of the OTA occurs simultaneously with the Closing of this
Agreement;
(l)    At Closing, Buyer shall have received each of the following from New
Operator in form and substance acceptable to Buyer in its reasonable discretion:


32

--------------------------------------------------------------------------------




(i)    two (2) originals of the Master Lease, together with the documents and
instruments referenced therein that Tenant is required to deliver;
(ii)    A copy of each fully executed Operating Sublease, in the form proscribed
by the Master Lease, together with such other documents and instruments required
by the Master Lease in connection therewith;
(iii)    the Guaranty (as said term is defined in the Master Lease);
(iv)    two (2) originals of a Security Agreement executed by each Operating
Subtenant pursuant to which the Operating Subtenant grants to the landlord under
the Master Lease a security interest in certain property of Operating Subtenant,
as required by the Master Lease; and
(v)    an original good standing certificate for Tenant, Operating Subtenant and
Guarantor; and an original resolution of Tenant authorizing the execution of the
Master Lease, of Operating Subtenant authorizing the execution and delivery of
the Operating Sublease, and of Guarantor authorizing the execution and delivery
of the Guaranty, together with an incumbency certificate for the officers
signing said agreements and such instruments as may be reasonably required by
Buyer.
If any of the foregoing conditions precedent have not been satisfied as of
Closing, Buyer may, in its sole and absolute discretion, either: (i) waive any
unsatisfied conditions and proceed to Closing in accordance with the terms and
provisions hereof with no deduction from or adjustment of the Purchase Price
except for (a) adjustment equal to the amount required to satisfy and discharge
of record at or before Closing of any and all liens, judgments or other
encumbrances which can be removed by the payment of a fixed and ascertainable
amount together with interest and penalties thereon, if any, and together with
any additional title insurance costs or premiums imposed by Title Insurer by
reason thereof, and (b) the cost of curing any failed condition precedent to the
extent reducible to a liquidated sum; (ii) suspend the Closing Date on one or
more occasions for a period of time as Buyer shall reasonably determine in order
to allow for all of the foregoing conditions precedent to be satisfied, during
which period Seller, Operator and Buyer shall work cooperatively and with
reasonable diligence to satisfy all of said conditions, or (iii) terminate this
Agreement by delivering written notice thereof to Seller and Operator no later
than Closing, upon which termination the Earnest Money shall be refunded to
Buyer and, except as expressly stated in this Agreement, all obligations,
liabilities and rights of the parties under this Agreement shall terminate. If
Buyer terminates this Agreement pursuant to the preceding subclause (iii) solely
because the conditions stated in subparagraphs (b) or (h) of Section 14, or the
condition stated in subparagraph (k) of Section 14 if solely due to an uncured
default by Seller or Operator under the OTA, have not been met by Seller and
Operator as of Closing, then upon such termination, Seller and Operator shall
reimburse Buyer and New Operator for the lesser of: (A) Buyer’s and New
Operator’s actual out-of-pocket costs incurred in connection with the
transactions contemplated by this Agreement and the OTA, including without
limitation, title insurance company charges, third-party reports, and reasonable


33

--------------------------------------------------------------------------------




attorneys’ fees and expenses; or (B) the sum of One Hundred Fifty Thousand and
00/100 Dollars ($150,000.00).
If any of the foregoing conditions precedent has not been satisfied as of
Closing with respect to only some of the Properties, then Buyer shall make one
election for all Properties, it being understood that this transaction shall
close in whole and not in part unless otherwise agreed in writing by separate
instrument executed by Seller, Operator and Buyer.
Section 15.    Conditions to Seller’s Obligations. Seller’s obligation to
deliver title to the Properties shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Seller on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof;
(b)    Buyer shall deliver to Seller and Operator on or before the Closing the
items set forth in Section 10(b) above that Buyer is obligated to deliver;
(c)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing;
(d)    All Regulatory Approvals shall have been tentatively approved and ready
to be issued upon Closing; and
(e)    The closing of the OTA occurs simultaneously with the Closing of this
Agreement.
If any of the foregoing conditions precedent have not been satisfied as of
Closing, Seller may, in its sole and absolute discretion, either: (i) waive any
unsatisfied conditions and proceed to Closing in accordance with the terms and
provisions hereof with no deduction from or adjustment of the Purchase Price;
(ii) suspend the Closing Date on one or more occasions for a period of time as
Seller shall reasonably determine in order to allow for all of the foregoing
conditions precedent to be satisfied, during which period Seller, Operator and
Buyer shall work cooperatively and with reasonable diligence to satisfy all of
said conditions, (iii) in the event of the condition stated in subparagraph (d)
of Section 15 has not been met as of Closing notwithstanding New Operator’s
commercially reasonable efforts to have timely filed and obtained all such
Regulatory Approvals, terminate this Agreement by delivering written notice
thereof to Buyer no later than Closing, upon which termination the Earnest Money
shall be refunded to Buyer and, except as expressly stated in this Agreement,
all obligations, liabilities and rights of the parties under this Agreement
shall terminate; or (iv) in the event one or more of the conditions stated in
subparagraphs (a), (b), (c) of Section 15, or the condition stated in
subparagraph (e) of Section 15 if solely due to an uncured default by New
Operator under the


34

--------------------------------------------------------------------------------




OTA, have not been met by Buyer as of Closing, declare the Agreement in default
in accordance with Section 9(a) and, if not timely cured by Buyer, thereafter
proceed to terminate this Agreement and receive the Earnest Money in accordance
with Section 9(a).
If any of the foregoing conditions precedent has not been satisfied as of
Closing with respect to only some of the Properties, then Seller shall make one
election for all Properties, it being understood that this transaction shall
close in whole and not in part unless otherwise agreed in writing by separate
instrument executed by Seller, Operator and Buyer.
Section 16.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be delivered to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith, only by one of the following
means: (i) delivered in person, (ii) deposited in the United States mail,
registered or certified, return receipt requested, (iii) deposited with a
nationally recognized overnight courier for next business day delivery, or (iv)
by electronic mail. Notices shall be deemed delivered and received (A) on the
date of delivery if delivered in person, (B) upon receipt if deposited by United
States mail, registered or certified as provided above, (C) on the date of
deposit with a nationally recognized overnight courier as provided above and (D)
upon transmission of the electronic mail, provided that a copy of said notice
also is sent via one of the means listed in subclauses (i) through (iii) of this
Section. Notices may be given on a party’s behalf by its attorney.
Section 17.    Seller and Operator Covenants. Seller and Operator agree that,
with respect to each of the Properties it: (a) shall continue to operate and
manage the Properties in a prudent and businesslike manner and in the same
manner in which Seller and Operator have previously operated and managed the
Properties, and in doing so, Seller and Operator shall not take any action, or
fail to take any action which would cause the Properties to be operated, managed
and maintained (i) in violation or continued violation of any Laws, (ii) in a
manner the result of which would have a Material Adverse Effect on the
Properties or Buyer’s ability to lease to a tenant to continue the operation
thereof after the Closing in substantially the same manner as now conducted, or
(iii) which would cause any of the representations and warranties of Seller and
Operator contained in this Agreement to be incorrect, incomplete or misleading
in any material respect as of the Closing; (b) shall make all necessary repairs
and replacements required to keep the Properties in good repair and working
order and in substantially the same condition as the date hereof; (c) shall
maintain in full force and effect all insurance policies in place with respect
to the Properties as of the Effective Date; (d) shall not, without Buyer’s prior
written consent: (i) amend any existing lease, license agreement or other
occupancy agreement (other than Residency Agreements) or Contract or enter into
any new lease, license agreement or other occupancy agreement (other than
Residency Agreements) or Contract with respect to the Properties the term of
which extends beyond the Closing Date; (ii) consent to an assignment of the
current leases of the Properties or a sublease of the premises demised
thereunder or a termination or surrender thereof; (iii) terminate the current
leases of the Properties nor release any guarantor of or security for any of the
current leases of the Properties; and/or (iv) cause, permit or consent to an
alteration of the Real Property unless such consent is non-discretionary);


35

--------------------------------------------------------------------------------




and (e) shall timely perform all of Seller’s and Operator’s obligations under
the current leases of the Properties and the Contracts, under all governmental
approvals, and under all other agreements relating to the Properties; and Seller
and Operator shall comply with all Laws affecting the Properties, and duly and
timely file all tax reports required to be filed by Seller and Operator and
promptly pay when due all federal, state and local taxes and assessments,
charges, fees, interest and penalties levied on Seller, Operator or the
Properties. Seller and Operator shall promptly inform Buyer in writing of any
event having a Material Adverse Effect with respect to the ownership, use,
occupancy or maintenance of the Properties, whether insured or not.
Section 18.    Bulk Transfer Tax Clearance. The parties acknowledge that the
laws of the state in which the Properties are located may require that, as a
result of the sale of the Properties to Buyer, certain governmental agencies or
authorities be notified in advance of the Closing Date, of the proposed
assignment and transfer of the Properties to Buyer, and further may require that
Seller and Operator (and in certain circumstances, Seller’s and Operator’s
direct or indirect owners) obtain and/or deliver to Buyer a clearance
certificate evidencing the payment by Seller and Operator of certain taxes and
assessments. Seller and Operator will timely give such applicable notices (if
any) to such governmental agencies or authorities, in advance of Closing, as
required under such laws, and shall use all reasonable efforts to promptly
obtain and deliver to Buyer such applicable clearance certificates, if any, by
the Closing Date. The parties further acknowledge that, as a result of
procedures for the administration of applications for such clearance
certificate, and anticipated delays therein, it may not be possible for Seller
and Operator to obtain and deliver such clearance certificate as of the Closing
Date, or for some period of time thereafter. Seller and Operator shall
nevertheless deliver to Buyer at Closing evidence reasonably acceptable to Buyer
and to the Title Insurer that such applicable notices (in proper form) have been
timely delivered and, if such notices are statutorily required, that all tax
returns for periods prior to the tax fiscal year(s) in which the Closing occurs
have been filed with and all taxes paid to all applicable governmental
authorities. Seller and Operator also shall promptly request and upon receipt
(but at least three (3) business days before the Closing Date) deliver to Buyer
a Tax Lien Certificate, issued by the Department of Revenue of the State in
which the Properties are located evidencing that no liens or claims for unpaid
taxes have been assessed against Seller, Operator or the Properties. Seller and
Operator agree to act in good faith and with reasonable diligence to apply for,
obtain and (upon receipt) deliver to Buyer (with copies to the Title Insurer)
all statutorily required clearance certificates at or as soon after the Closing
Date as is reasonably possible. If any such clearance certificate is not
available at the Closing, the failure to deliver such clearance certificate
shall not constitute a deficiency in the quality of title that is required by
this Agreement to convey; provided, however, that the Title Insurer shall raise
no exception therefor in the title policy, and; provided, further, that (i) no
liens or claims for unpaid taxes shall then have been assessed against Seller,
Operator or the Properties, and (ii) Seller and Operator delivers to the Title
Insurer and Buyer at Closing a written indemnification agreement in form and
content, and issued by Seller and Operator and/or a party, reasonably acceptable
to Buyer and its counsel relating to liabilities that may arise against Buyer
and the Properties as a result of the Seller’s and/or Operator’s failure to
obtain and deliver such clearance certificates as of the Closing.


36

--------------------------------------------------------------------------------




Section 19.    Computation of Time; Performance on Business Days. In computing
any period of time pursuant to this Agreement, the day of the act or event from
which the designated period of time begins to run will not be included. The last
day of the period so computed will be included, unless it is a Saturday, Sunday
or a Holiday, in which event the period runs until the end of the next day which
is not a Saturday, Sunday or such Holiday. The term “business day” shall mean
Monday through Friday, except for a Holiday. The term “Holiday” shall mean
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and
New Year’s Day and any other day in which a majority of federal or national
banks are not open for business. All references to a period of days herein shall
be deemed to refer to calendar days unless the term “business day” is used.
Section 20.    Entire Agreement; Modification. This Agreement constitutes the
sole and entire agreement among the parties hereto and no modification of this
Agreement shall be binding unless in writing and signed by Seller, Operator and
Buyer. No signature of Title Insurer shall be required to amend this Agreement
except for an amendment modifying the terms of Section 8 of this Agreement. No
prior agreement or understanding pertaining to the subject matter hereof
(including, without limitation, any letter of intent executed prior to this
Agreement) shall be valid or of any force or effect from and after the date
hereof. Any rule of construction which provides that ambiguities are to be
resolved against the drafting party shall not apply to the interpretation of
this Agreement.
Section 21.    Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, at any time or to any extent, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby. Each provision of this Agreement shall be valid and enforced
to the fullest extent permitted by law
Section 22.    Applicable Law. This Agreement shall be construed under the laws
of the State of Illinois, without giving effect to any state’s conflict of laws
principles.
Section 23.    Broker’s Commissions. Buyer, Seller and Operator each hereby
represent that, except for the Broker listed herein, there are no other brokers
involved or that have a right to proceeds in this transaction. Seller shall be
responsible for payment of commissions to the Broker pursuant to a separate
written agreement executed by Seller. Seller/Operator and Buyer each hereby
agree to indemnify and hold the other harmless from all loss, cost, damage or
expense (including reasonable attorneys’ fees at both trial and appellate
levels) incurred by the other as a result of any claim arising out of the acts
of the indemnifying party (or others on its behalf) for a commission, finder’s
fee or similar compensation made by any broker, finder or any party who claims
to have dealt with such party (except that Buyer shall have no obligations
hereunder with respect to any claim by Broker). The representations, warranties
and indemnity obligations contained in this section shall survive the Closing or
the earlier termination of this Agreement.


37

--------------------------------------------------------------------------------




Section 24.    Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party. Notwithstanding the
foregoing, Buyer may assign its rights under this Agreement without Seller or
Operator consent to an affiliate of Buyer formed for the sole purpose of
acquiring the Properties, provided, however, that no such assignment shall
relieve Buyer of any of its obligations hereunder; provided, further, however,
any assignee of Buyer shall also become a party to and bound by the terms of
this Agreement. If this Agreement relates to more than one Property, Buyer may
assign this Agreement in part with respect to individual Properties to
facilitate the acquisition of each Property by a separate entity formed by Buyer
with respect to each Property. Seller shall reasonably cooperate with Buyer and
execute such documents as are reasonably necessary for Buyer to effect such
assignment; provided, however, that: (a) Seller shall not be obligated to incur
any additional out of pocket expenses as a result of such assignment; and (b)
Buyer shall indemnify Seller against any costs or losses arising as a result of,
or in connection with, such assignment.
Section 25.    Attorneys’ Fees. In any action between Buyer, Seller and Operator
as a result of a party’s failure to perform or a default under this Agreement,
the prevailing party shall be entitled to recover from the other party, and the
other party shall pay to the prevailing party, the prevailing party’s reasonable
attorneys’ fees, expenses and court costs incurred in such action.
Section 26.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted electronically shall be valid for all purposes;
provided, however, any party shall deliver an original signature on this
Agreement to the other party upon request.
Section 27.    Anti-Terrorism; OFAC. Neither Buyer, Seller nor Operator, nor any
of their affiliates, are in violation of any Anti-Terrorism Law (as hereinafter
defined) or engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws”
shall mean any laws relating to terrorism or money laundering, including:
Executive Order No. 13224; the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or may hereafter be, renewed, extended,
amended or replaced; the applicable laws comprising or implementing the Bank
Secrecy Act; and the applicable laws administered by the United States Treasury
Department’s Office of Foreign Asset Control (as any of the foregoing may from
time to time be amended, renewed, extended, or replaced).
Section 28.    Buyer’s Disclosures. Seller and Operator acknowledge that Buyer
is, and/or may assign this Agreement to one or more subsidiaries of, an entity
that is a Real Estate Investment Trust and that, as such, it may be subject to
certain filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the


38

--------------------------------------------------------------------------------




parties hereto to the contrary, Buyer may publicly file, disclose, report or
publish any and all information related to this transaction that may be
reasonably interpreted as being required by federal law or regulation.
Section 29.    No Third Party Beneficiaries. BUYER, SELLER AND OPERATOR HEREBY
ACKNOWLEDGE AND AGREE THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN TO THE
CONTRARY, THERE ARE NO THIRD PARTY BENEFICIARIES TO THIS AGREEMENT, AND,
ACCORDINGLY, NO THIRD PARTY (INCLUDING, WITHOUT LIMITATION, ANY BROKER) SHALL
HAVE THE RIGHT TO ENFORCE THIS AGREEMENT FOR THE BENEFIT OF SUCH THIRD PARTY OR
AGAINST THE INTERESTS OF BUYER, SELLER AND OPERATOR. EITHER OF SELLER OR BUYER
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING BROUGHT BY
ANY SUCH THIRD PARTY AGAINST SELLER OR BUYER IN CONNECTION WITH THIS AGREEMENT
AS CONCLUSIVE EVIDENCE OF THE PARTIES’ INTENTIONS.
Section 30.    Time of Performance. Time is of the essence of this Agreement.
Section 31.    Further Assurances. Each party hereto agrees that, from and after
the Closing, upon the reasonable request of the other party hereto and without
further consideration, such party will execute and deliver to such other party
such documents and further assurances and will take such other actions (without
cost or liability to such party) as such other party may reasonably request in
order to carry out the purpose and intention of this Agreement, including, but
not limited, to the effective consummation of the transactions contemplated
under the provisions of this Agreement. The provisions of this Section shall
survive Closing.
Section 32.    Consequential Damages. Neither Seller, Operator nor Buyer shall
be entitled to recover (and in no event shall either party be responsible for)
lost profits or consequential, special or any other indirect damages arising
from this Agreement or either party’s obligations under this Agreement.
Section 33.    Jury Waiver. BUYER AND SELLER EACH DO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE DOCUMENTS DELIVERED BY BUYER OR SELLER AT CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTIES (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND SHALL SURVIVE THE CLOSING OF TERMINATION OF THIS AGREEMENT.


39

--------------------------------------------------------------------------------




Section 34.    Cooperation with Audit. Seller acknowledges that Buyer intends to
assign all of its rights, title and interest in and to this Agreement, and that
the assignee may be affiliated with a publicly registered company (“Registered
Company”) promoted by Buyer. Seller and Operator acknowledges that it has been
advised that if Buyer is affiliated with a Registered Company, Buyer’s assignee
may be required to make certain filings with the Securities and Exchange
Commission (the “SEC Filings”) that relate to the most recent pre-acquisition
fiscal year (the “Audited Year”) and the current fiscal year through the date of
acquisition (the “Stub Period”) for the Properties. To assist Buyer’s assignee
in preparing the SEC Filings, Seller and Operator covenant to provide Buyer’s
assignee with the following during the Due Diligence Period and for one (1) year
thereafter: (i) access to bank statements for the Audited Year and Stub Period;
(ii) rent roll as of the end of the Audited Year and Stub Period; (iii)
operating statements for the Audited Year and Stub Period; (iv) access to the
general ledger for the Audited Year and Stub Period; (v) cash receipts schedule
for each month in the Audited Year and Stub Period; (vi) access to invoices for
expenses and capital improvements in the Audited Year and Stub Period; (vii)
accounts payable ledger and accrued expense reconciliations; (viii) check
register for the 3-months following the Audited Year and stub period; (ix) all
leases and 5-year lease schedules; (x) copies of all insurance documentation for
the Audited Year and Stub Period; (xi) copies of accounts receivable aging as of
the end of the Audited Year and Stub Period along with an explanation for all
accounts over thirty (30) days past due as of the end of the Audited Year and
Stub Period; (xii) signed representation letter in the form attached hereto as
Schedule “34-A” (“Representation Letter”), and (xiii) to the extent necessary, a
signed audit letter in the form attached hereto as Schedule “34-B” (“Audit
Letter”). Seller and Operator also agrees to deliver a signed Representation
Letter and signed Audit Letter to Buyer within five (5) business days prior to
Closing, and such delivery shall be a condition to Closing; provided, however,
that: (X) Seller and Operator shall not be obligated to incur any additional
expense as a direct result thereof; and (Y) if so requested, Assignor shall
indemnify Seller and Operator against any costs arising as a result of obtaining
the Representation Letter and Audit Letter. The provisions of this Section shall
survive Closing. Seller and Operator also agree to reasonably cooperate with
Buyer to obtain a comfort letter, as may be requested by Buyer.
Section 35.    Publicity. Any publicity prior to Closing relating to the
transactions contemplated by this Agreement and the method of its release shall
be jointly approved in writing by Seller, Operator, Buyer and New Operator, and
no publicity shall be released without such joint approval unless otherwise
required by law. This Section is subject in all respects to Section 28.
Section 36.    Like-Kind Exchange. Seller and Buyer shall each have an option of
effecting a Section 1031 like-kind exchange of any part of its interest in the
Properties by assigning its rights in this Agreement to a qualified third party
intermediary; provided, however, that: (a) the assigning party (the “Assignor”)
may only exercise this option by giving written notice to the other party to the
Agreement at least ten (10) business days prior to the Closing Date (the “Other
Party”); (b) Assignor shall remain responsible for its obligations under this
Agreement, and but for an assignment to the exchange agent to the extent
required by said Section of the Internal Revenue Code, Seller shall remain a
party to this Agreement and shall (1)


40

--------------------------------------------------------------------------------




convey title to the Real Property directly to Buyer and (2) shall remain in
direct privity with respect to all covenants, representations and warranties
hereunder; (c) the exchange shall not result in any delay of the Closing; and
(d) Assignor shall execute such documents as Other Party shall reasonably
request to affirm its obligations thereunder. Other Party shall reasonably
cooperate with Assignor and execute such documents as are reasonably necessary
for Assignor to effect such an exchange; provided, however, that: (i) Assignor
shall be responsible for all costs and expenses incurred by Other Party,
including attorneys’ fees and expenses, as a direct result thereof or otherwise
in connection with the implementation of an exchange; and (ii) Assignor shall
indemnify, defend and hold Other Party harmless from and against any costs,
liability and arising as a result of, or in connection with, such an exchange.
Section 37.    Exhibits. The following exhibits are attached to this Agreement
and are incorporated into this Agreement by this reference and made a part
hereof for all purposes:
Schedule 1(v)
Purchase Price Allocation
Schedule 11(d)
Threatened or Pending Litigation
Schedule 11(e)(i)
Licensed Units
Schedule 11(e)(iii)
Facilities Licenses
Schedule 11(f)
Facilities Contracts
Schedule 11(g)
Form of Residency Agreements
Schedule 11(aa)
Census and EBITDAR
Schedule 11(ee)
Wage Increases
Schedule 11(ff)
Employee Benefit Plans
Schedule 34-A
Form of Representation Letter
Schedule 34-B
Form of Audit Letter
Exhibit A
Legal Description of Land
Exhibit B
Seller and Operator Deliverables
Exhibit C
Form of Bill of Sale
Exhibit D
Form of Assignment of Intangible Property





The remainder of this page is intentionally blank. Signatures follow on the next
page.


41

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.
SELLER:
 
OPERATOR:
 
 
 
 
 
A&M PROPERTY HOLDING, LLC,
 
GARDEN PLACE, LLC,
an Illinois limited liability company
 
an Illinois limited liability company
 
 
 
 
 
By:
/s/ Brian W. Mueller
 
By:
/s/ Brian W. Mueller
 
Brian W. Mueller
 
 
Brian W. Mueller
 
Title: Manager
 
 
Title: Manager



BUYER:
 
 
 
 
 
 
GAHC4 SW ILLINOIS SENIOR HOUSING PORTFOLIO, LLC,
a Delaware limited liability company
 
 
 
 
By:
GRIFFIN-AMERICAN HEALTHCARE REIT IV HOLDINGS, LP,
 
a Delaware limited partnership, Its Sole Member
 
 
 
 
 
By:
GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC.,
 
 
a Maryland corporation, Its General Partner,
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
Name:
Danny Prosky
 
 
Title:
President & Chief Operating Officer






--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO TITLE INSURER AND THE EARNEST MONEY.
TITLE INSURER:
 
 
Chicago Title Insurance Company,
a Nebraska insurance company
 
 
By:
/s/ Shannon Bright
Name:
Shannon Bright
Title:
Escrow Officer





10417801v11 
43
 


